Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 1 of 106 PageID #: 424




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


  ALLAN KATES, Derivatively on Behalf of                  Case No.: 19-cv-1266-LPS-JLH
  METLIFE, INC.,

                                Plaintiff,                VERIFIED SHAREHOLDER
                                                          SECOND AMENDED DERIVATIVE
          vs.                                             COMPLAINT

  STEVEN A. KANDARIAN, CHERYL W.
  GRISÉ, CARLOS M. GUTIERREZ, GERALD                      JURY DEMANDED
  L. HASSELL, DAVID L. HERZOG, R.
  GLENN HUBBARD, EDWARD J. KELLY, III,
  WILLIAM E. KENNARD, JAMES M. KILTS,
  CATHERINE R. KINNEY, DIANA
  McKENZIE, and DENISE M. MORRISON

                                Defendants,

        -and-

  METLIFE, INC.,

                               Nominal Defendant.



        Plaintiff Allan Kates (“Plaintiff”) by and through his undersigned counsel, derivatively on

 behalf of Nominal Defendant MetLife, Inc. (“MetLife” or the “Company”), submits this Verified

 Shareholder Second Amended Derivative Complaint (the “Complaint”). Plaintiff’s allegations are

 based upon his personal knowledge as to himself and his own acts, and upon information and

 belief, developed from the investigation and analysis by Plaintiff’s counsel, as to matters including

 (i) documents publicly filed in City of Westland Police and Fire Retirement System v. MetLife, Inc., et

 al., No. 1:12-cv-00256-LAK-AJP (S.D.N.Y.) (the “2012 Litigation”); (ii) the allegations contained in

 pleadings filed in In the Matter of MetLife, Inc., Docket No. E-2017-0119 (Mass. Securities Div., June

 25, 2018) (the “Massachusetts Litigation”) and the consent order entered in the Massachusetts
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 2 of 106 PageID #: 425



 Litigation dated December 18, 2018 (the “MA Consent Order”); (iii) the consent order in the New

 York Department of Financial Services (“NYDFS”) investigation (the “NYDFS Investigation”), dated

 January 28, 2019 (the “NYDFS Consent Order”) and the press release issued by the NYDFS that same

 day related thereto (the “NYDFS Press Release”); (iv) documents and information relating to the

 regulatory settlement agreement entered into by MetLife and several state insurance regulators on April

 19, 2012 (the “2012 Settlement Agreement”) in connection with the multi-state regulators’

 investigation (the “Multi-State Investigation”) and a review of publicly available information,

 including filings by MetLife with the U.S. Securities and Exchange Commission (“SEC”), press

 releases, news reports, analyst reports, investor conference call transcripts, MetLife’s website and

 other publicly available filings in lawsuits, and matters of public record. Plaintiff believes, based

 on the review and analysis of the above cited information, the allegations set forth below state a

 claim for which relief shall be granted.

                                          NATURE OF THE ACTION

           1.           Plaintiff, a stockholder of MetLife, brings this derivative action on behalf and for

 the benefit of MetLife, against MetLife’s board of directors (each a “Director,” collectively the

 “Board”) and certain of its senior officers for their violations of Sections 10(b) and 20(a) of the

 Securities Exchange Act of 1934 (the “Exchange Act”), U.S. Securities and Exchange Commission

 (“SEC”) Rule 10b-5 promulgated thereunder (“Rule 10b-5”), and breaches of fiduciary duties and

 other wrongful conduct as alleged herein during the period of February 27, 2013 to the present (the

 “Relevant Period”). Defendants’ actions have caused, and will continue to cause, substantial harm,

 financial and otherwise, and other damages to MetLife, including damages to its corporate

 reputation and goodwill.

           2.           MetLife is one of the world’s leading financial services companies, providing its

 customers with insurance, annuities, employee benefits and asset management products and


                                                         2
 4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 3 of 106 PageID #: 426




 services. As described in MetLife’s Form 10-K for the fiscal year ended December 31, 2017 (the

 “2017 Form 10-K”), MetLife organizes its United States business into three main segments: (i)

 Retirement and Income Solutions (“RIS”), (ii) Group Benefits and (iii) Property and Casualty.

 The Company’s RIS business practices are the subject of Plaintiff’s claims in this litigation. Earlier

 in MetLife’s business history, the RIS business segment was organized and named as MetLife’s

 Corporate Benefit Funding (“CBF”) segment.

           3.           One of RIS’s major products is pension risk transfers. As more fully described

 below, MetLife failed to establish an effective internal control and maintain adequate reserves for

 its pension risk transfer products within the United States. MetLife’s failure is a result of the

 Company’s intentional and deliberate employment of a defective and inadequate practice long

 known to the Board. Yet the Board took no action to remedy the Company’s defective internal

 control, leading to investigations by multiple states and federal regulatory agencies, and fines and

 restitutions in hundreds of millions of dollars—all paid by MetLife.

           4.           On December 15, 2017, MetLife filed a Form 8-K, admitting publicly for the first

 time that the Company had issues in relation to verifying and locating annuitants of its group

 annuity products and that the issues had adversely affected MetLife’s reserves. Shortly thereafter,

 MetLife, in its January 29, 2018 press release, acknowledged that (i) the Company identified

 material weakness in its internal control over financial reporting; (ii) the deficient internal control

 caused the Company to prematurely release reserves for group annuities; and (iii) that MetLife

 expected to increase its reserves by more than $500 million, thus implying that MetLife’s expected

 earnings will be reduced by more than $500 million.

           5.           The effect of the January 29, 2018 press release was immediate, and drastic. On

 that news alone, MetLife’s share price plummeted from $54.40 on January 29 to $49.73 the




                                                        3
 4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 4 of 106 PageID #: 427




 following day, falling further to $48.07 on January 31, a decline of more than 11.5% within just

 two days.

           6.           MetLife’s public admission of its faulty business practice and internal control was

 contrary to its prior public statements, suggesting that MetLife had made materially false and

 misleading statements or omissions concerning the Company’s pension risk transfer practice,

 remediation efforts under the 2012 Settlement Agreement and compliance with SEC rules and

 regulations.

           7.           Defendant Steven A. Kandarian (“Kandarian”), MetLife’s Chief Executive Officer

 (“CEO”) during the Relevant Period, stated that the individuals who were responsible for allowing

 the improper business practice to proliferate within the Company would be held “accountable.”

 Shortly after the January 29, 2018 press release was issued, the Company announced that non-

 party John Hele (“Hele”), MetLife’s Chief Financial Officer (“CFO”), and non-party Robin F.

 Lenna (“Lenna”), head of RIS, had “retired.”

           8.           On January 8, 2019, the Company announced that Kandarian was retiring as CEO

 and Chairman of the Board effective April 30, 2019. Unsurprisingly, media outlets linked

 Kandarian’s departure to MetLife’s embarrassingly revealed, wide-spread systematic failure in the

 Company’s internal control and business practice concerning pension risk transfer.

           9.           However, the Company was in a more serious predicament than departures of its

 certain senior officers could resolve. Soon after its public filing and press release in early 2018,

 the Company faced the Massachusetts Litigation, and investigations and inquiry by regulators,

 including the SEC and the NYDFS, with the latter resulting in the NYDFS Investigation.

           10.          The Massachusetts Litigation ended with MetLife entering into the MA Consent

 Order, as announced on December 19, 2018. Pursuant to the MA Consent Order, MetLife is




                                                         4
 4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 5 of 106 PageID #: 428




 required to: (i) pay a $1 million administrative fine; (ii) receive a public censure from the

 Massachusetts Securities Division; and (iii) implement reformatory measures to improve and

 enhance MetLife’s practice for locating pension risk transfer annuitants—changes that closely

 resemble those the Company had previously agreed to in the 2012 Settlement Agreement, i.e.,

 before the Relevant Period, for locating other annuitants.

           11.          On January 28, 2019, the NYDFS Consent Order and NYDFS Press Release were

 issued, in which the NYDFS announced that the NYDFS Investigation had concluded with

 MetLife agreeing to pay $19.75 million in fines for violating numerous New York insurance laws

 and regulations. MetLife also agreed to pay $189 million in restitution to pension risk transfer

 annuitants located in New York and elsewhere, $66 million of which remains outstanding. The

 NYDFS Consent Order also imposed numerous remedial measures, including having MetLife: (i)

 establish full statutory reserves sufficient to cover all pension risk transfer annuitants; (ii) send

 letters every 5 years to pension risk transfer annuitants until all benefits are paid to them; (iii) hire

 a third-party service provider that specializes in locating missing pension risk transfer annuitants;

 and (iv) utilize an enhanced death database, including data from the Social Security

 Administration’s Death Master File (“SSA-DMF”) and from additional sources.

           12.          The revelations in the December 15, 2017 Form 8-K and the January 29, 2018 press

 release caused MetLife’s stock to drop precipitously on both occasions, collectively erasing over

 $5 billion in market capitalization.

                                         JURISDICTION AND VENUE

           13.          Pursuant to 28 U.S.C. § 1331 and Section 27 of the Exchange Act, this Court has

 jurisdiction over the claims asserted herein for violations of Sections 10(b) and 20(a) of the




                                                        5
 4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 6 of 106 PageID #: 429




 Exchange Act. This Court has supplemental jurisdiction over the remaining claims under 28

 U.S.C. § 1367.

            14.         This Court has jurisdiction over each named Defendant because each Defendant is

 an individual who has sufficient minimum contacts with this District to render the exercise of

 jurisdiction by this District Court permissible under traditional notions of fair play and substantial

 justice.

            15.         This Court has jurisdiction over the Nominal Defendant MetLife because MetLife

 is a Delaware corporation that conducts business and maintains operations in this District.

            16.         Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and because

 MetLife’s Charter includes an exclusive forum provision whereby this action is required to be filed

 in a state or federal court located within the State of Delaware.

                                                     PARTIES

 Plaintiff

            17.         Plaintiff Allan Kates (“Plaintiff”) acquired MetLife securities long before the start

 of the Relevant Period and will continue to hold MetLife shares throughout the pendency of this

 action. Plaintiff will fairly and adequately represent the interests of the shareholders in enforcing

 the rights of the Company

 Nominal Defendant

            18.         Nominal Defendant MetLife provides life insurance, annuities, employee benefits,

 and asset management products in the United States and internationally. The Company is a

 Delaware corporation with its principal executive offices located at 200 Park Avenue, New York,

 New York 10166. MetLife’s securities trade on the New York Stock Exchange (“NYSE”) under

 the symbol “MET.”




                                                          6
 4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 7 of 106 PageID #: 430




 Defendants

           19.          Defendant Steven A. Kandarian (“Kandarian”) was the Company’s President and

 Chief Executive Officer (“CEO”) since May 1, 2011. Kandarian had been the Chairman of the

 Board since January 1, 2012.                       Kandarian had been the Chairman of MetLife’s Executive

 Committee continuously since at least 2012. Kandarian held various other executive positions

 with MetLife since joining the Company in April 2005. Between 2012 and 2017, MetLife paid

 Kandarian the following compensation:

                                                                                      Change in
                                                                                    Pension Value
                                                                 Non-Equity              and
                                                                                                    All Other
            Year        Salary      Stock Awards Option Awards Incentive Plan        Nonqualified                    Total
                                                                                                  Compensation
                                                               Compensation           Deferred
                                                                                    Compensation
                                                                                       Earnings
             2017   $1,550,000.00   $7,103,183.00   $2,078,380.00   $3,000,000.00      $670,763.00 $324,395.00   $14,726,721.00
             2016   $1,525,000.00   $6,874,761.00   $1,897,550.00   $4,000,000.00      $705,651.00 $278,977.00   $15,281,939.00
             2015   $1,425,000.00   $6,837,430.00   $1,939,582.00   $4,500,000.00      $724,960.00 $273,909.00   $15,700,881.00
             2014   $1,325,000.00   $6,027,795.00   $1,806,120.00   $5,000,000.00      $709,963.00 $294,924.00   $15,163,802.00
             2013   $1,212,500.00   $5,854,539.00   $1,729,089.00   $5,000,000.00      $578,929.00 $239,281.00   $14,614,338.00
             2012   $1,066,667.00   $3,897,031.00   $3,760,313.00   $4,200,000.00      $431,984.00 $313,016.00   $13,669,011.00
                                                                                                                 $99,787,304.00


           20.          Immediately before being named as the Company’s CEO, Kandarian worked at

 MetLife as Executive Vice President and Chief Investment Officer beginning in April 2005.

           21.          Following the events detailed herein, on January 8, 2019, MetLife announced that

 Defendant Kandarian had resigned as CEO and Chairman of the Board effective as of April 30,

 2019. Defendant Kandarian was replaced as CEO by Michel Khalaf (“Khalaf”) and as Chairman

 by R. Glenn Hubbard (“Hubbard”), who became the Board’s non-executive Chairman.

           22.          Kandarian was knowledgeable about the importance of timely and uninterrupted

 payments of benefits by pension plans. Before working for MetLife, he served as the executive

 director of the Pension Benefit Guaranty Corporation (“PBGC”) from 2001 to 2004. The PBGC is

 a federally chartered corporation created by the Employee Retirement Income Security Act of 1974

 (“ERISA”) designed to protect the retirement incomes of approximately 37 million American


                                                                         7
 4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 8 of 106 PageID #: 431




 workers, retirees and their families in private sector defined benefit pension plans. The executive

 director of the PBGC reports to, among others, the Chairman of the Department of Labor (“DOL”).

 As the PBGC’s executive director, Defendant Kandarian led the PBGC in fulfilling its core

 strategic goal—paying pension benefits on time and accurately.

           23.          Kandarian signed each of the Company’s Forms 10-K and Forms 10-Q filed during

 the Relevant Period and certified them pursuant to SOX. Defendant Kandarian is a defendant in

 the 2012 Litigation.

           24.          Defendant Cheryl W. Grisé (“Grisé”) has served as a member of the MetLife Board

 since 2004. Grisé is and has been the Chairman of MetLife’s Governance and Corporate

 Governance Committee continuously since at least 2012. Grisé has also been a member of

 MetLife’s Audit Committee, Compensation Committee, and Executive Committee continuously

 since at least 2012. Grisé has also served as Lead Director continuously from at least 2011 through

 June 13, 2017. Between 2012 and 2017, MetLife paid Grisé the following compensation:

                                 Fees Earned
               Year of                             Stock         All Other
                                  or Paid in                                     Total
            Compensation                          Awards       Compensation
                                     Cash
                   2017             $87,500.00    $75,071.00       $1,620.00     $164,191.00
                   2016            $219,519.00    $15,023.00       $1,635.00     $371,177.00
                   2015            $180,000.00   $130,023.00       $1,619.00     $311,642.00
                   2014            $180,000.00   $130,010.00       $1,619.00     $311,629.00
                   2013            $180,000.00   $130,014.00       $1,619.00     $311,633.00
                   2012            $185,469.00   $139,882.00       $6,622.00     $331,973.00
                                                                               $1,802,245.00

           25.          Defendant Carlos M. Gutierrez (“Gutierrez”) has served as a member of the

 MetLife Board since 2013. Gutierrez is and has been a member of MetLife’s Governance and

 Corporate Responsibility Committee continuously since at least 2012, and has been a member of

 MetLife’s Investment Committee since at least 2014. Between 2013 and 2017, MetLife paid




                                                           8
 4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 9 of 106 PageID #: 432




 Gutierrez the following compensation:

                                 Fees Earned
               Year of                             Stock         All Other
                                  or Paid in                                     Total
            Compensation                          Awards       Compensation
                                     Cash
                   2017             $75,000.00    $75,071.00       $1,620.00     $151,691.00
                   2016            $150,000.00   $150,023.00       $1,635.00     $301,658.00
                   2015            $130,000.00   $130,023.00       $1,619.00     $261,642.00
                   2014            $130,000.00   $130,010.00       $1,619.00     $261,629.00
                   2013            $146,429.00   $146,446.00       $1,355.00     $294,230.00
                                                                               $1,270,850.00

           26.          Defendant Gerald L. Hassell (“Hassell”) has served as a member of the MetLife

 Board since 2018. Hassell is a member of MetLife’s Audit Committee, Compensation Committee,

 and Finance and Risk Committee.

           27.          Defendant David L. Herzog (“Herzog”) has served as a member of the MetLife

 Board since 2016. Herzog has been the Chairman of MetLife’s Audit Committee continuously

 since 2017. Herzog has been a member of MetLife’s Compensation Committee, and Executive

 Committee, and Finance and Risk Committee continuously since 2017. Between 2016 and 2017,

 MetLife paid Herzog the following compensation:

                                 Fees Earned
               Year of                             Stock         All Other
                                  or Paid in                                     Total
            Compensation                          Awards       Compensation
                                    Cash
                   2017            $95,000.00     $75,071.00       $1,620.00    $171,691.00
                   2016            $96,841.00     $96,841.00         $447.00    $194,129.00
                                                                                $365,820.00

           28.          Herzog was appointed to the Board in 2016 after that year’s Annual Meeting. As a

 result, the Company paid Mr. Herzog a prorated annual retainer fee in advance for services from

 his appointment through the 2017 Annual Meeting.

           29.          Defendant R. Glenn Hubbard (“Hubbard”) has served as a member of the MetLife

 Board since 2007.             Hubbard has been the Chairman of MetLife’s Investment Committee



                                                           9
 4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 10 of 106 PageID #: 433




  continuously since at least 2012. Hubbard has been a member of MetLife’s Executive Committee

  and Finance and Risk Committee continuously since at least 2012. Between 2012 and 2017,

  MetLife paid Hubbard the following compensation:

                                 Fees Earned
                Year of                            Stock          All Other
                                  or Paid in                                      Total
             Compensation                         Awards        Compensation
                                     Cash
                    2017           $100,000.00    $75,071.00        $6,620.00     $181,691.00
                    2016           $175,000.00   $150,023.00        $6,635.00     $331,658.00
                    2015           $155,000.00   $130,023.00        $6,619.00     $291,642.00
                    2014           $155,000.00   $130,010.00        $6,619.00     $291,629.00
                    2013           $155,000.00   $130,014.00        $6,619.00     $291,633.00
                    2012           $160,469.00   $139,882.00        $6,622.00     $306,973.00
                                                                                $1,695,226.00

            30.          Defendant Edward J. Kelly, III (“Kelly”) has served as a member of the MetLife

  Board since 2015. Kelly has been a member of MetLife’s Audit Committee and Finance and Risk

  Committee continuously since 2015, and has been a member of MetLife’s Compensation

  Committee and Executive Committee since 2017. In 2018, Kelly served as Chairman of the

  Finance and Risk Committee. Between 2015 and 2017, MetLife paid Kelly the following

  compensation:

                                 Fees Earned
                Year of                          Stock       All Other
                                  or Paid in                                      Total
             Compensation                       Awards     Compensation
                                     Cash
                    2017            $92,500.00 $75,071.00        $1,620.00       $169,691.00
                    2016           $168,269.00 $150,023.00       $1,635.00       $319,927.00
                    2015           $152,075.00 $152,121.00       $1,487.00       $305,683.00
                                                                                 $795,301.00




                                                           10
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 11 of 106 PageID #: 434




            31.          Kelly was appointed to the Board in 2015 before that year’s Annual Meeting. As a

  result, the Company paid Kelly a prorated annual retainer fee in advance for services from his

  appointment through the 2015 Annual Meeting.

            32.          Defendant William E. Kennard (“Kennard”) has served as a member of the

  MetLife Board since 2013. Kennard has been a member of MetLife’s Investment Committee

  continuously since at least 2014, serving as its Chairman in 2017 and 2018. Kennard has been a

  member of MetLife’s Finance and Risk Committee continuously since 2015 and Executive

  Committee since 2017. Kennard was also a member of MetLife’s Governance and Corporate

  Responsibility Committee in 2014. Between 2013 and 2017, MetLife paid Kennard the following

  compensation:

                                  Fees Earned
                Year of                           Stock       All Other
                                   or Paid in                                   Total
             Compensation                        Awards     Compensation
                                      Cash
                    2017             $87,500.00 $75,071.00        $1,620.00     $164,691.00
                    2016            $170,000.00 $150,023.00       $6,635.00     $326,658.00
                    2015            $130,000.00 $130,023.00       $6,619.00     $266,642.00
                    2014            $130,000.00 $130,010.00       $6,619.00     $266,629.00
                    2013             $77,500.00 $77,514.00          $563.00     $155,577.00
                                                                              $1,180,197.00

            33.          The Board also approved a cash payment of $20,000 in 2016 to Kennard for services

  on a Special Committee of the Board.

            34.          Defendant James M. Kilts (“Kilts”) has served as a member of the MetLife Board

  since 2005. Kilts has been the Chairman of MetLife’s Compensation Committee continuously

  since at least 2011. He has been a member of MetLife’s Compensation Investment Committee

  continuously since at least 2011, the Executive Committee since 2014, and the Governance and

  Corporate Responsibility Committee. Between 2012 and 2017, MetLife paid Kilts the following

  compensation:



                                                         11
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 12 of 106 PageID #: 435




                                 Fees Earned
                Year of                            Stock          All Other
                                  or Paid in                                       Total
             Compensation                         Awards        Compensation
                                     Cash
                    2017            $90,000.00    $75,071.00        $6,620.00     $171,691.00
                    2016           $180,000.00   $150,023.00        $6,635.00     $336,658.00
                    2015           $155,000.00   $130,023.00        $6,619.00     $291,642.00
                    2014           $155,000.00   $130,010.00        $6,619.00     $291,629.00
                    2013           $155,000.00   $130,014.00        $6,619.00     $291,633.00
                    2012           $160,469.00   $139,882.00        $6,622.00     $306,973.00
                                                                                $1,690,226.00

            35.          Defendant Catherine R. Kinney (“Kinney”) has served as a member of the MetLife

  Board since 2009. Kinney has been a member of MetLife’s Audit Committee and Finance and

  Risk Committee continuously since at least 2012. Between 2012 and 2017, MetLife paid Kinney

  the following compensation:

                                 Fees Earned
                Year of                            Stock          All Other
                                  or Paid in                                        Total
             Compensation                         Awards        Compensation
                                     Cash
                    2017            $75,000.00    $75,071.00        $1,620.00      $151,691.00
                    2016           $150,000.00   $150,023.00        $6,635.00      $306,658.00
                    2015           $130,000.00   $130,023.00        $4,119.00      $264,142.00
                    2014           $130,000.00   $130,010.00        $4,119.00      $264,129.00
                    2013           $130,000.00   $130,014.00        $4,119.00      $264,133.00
                    2012           $155,469.00   $139,882.00        $4,122.00      $299,473.00
                                                                                 $1,550,226.00

            36.          Defendant Diana McKenzie (“McKenzie”) has served as a member of the MetLife

  Board since 2018. Per MetLife’s website, McKenzie is a member of MetLife’s Audit Committee.

            37.          Defendant Denise M. Morrison (“Morrison”) has served as a member of the

  MetLife Board since 2014. Morrison has been a member of MetLife’s Compensation Committee

  and Governance and Corporate Responsibility Committee continuously since 2014.                 Between

  2014 and 2017, MetLife paid Morrison the following compensation:




                                                           12
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 13 of 106 PageID #: 436




                                  Fees Earned
                Year of                           Stock       All Other
                                   or Paid in                                    Total
             Compensation                        Awards     Compensation
                                      Cash
                    2017             $75,000.00 $75,071.00        $1,620.00     $151,691.00
                    2016            $170,000.00 $150,023.00       $1,635.00     $321,658.00
                    2015            $130,000.00 $130,023.00       $1,619.00     $261,642.00
                    2014            $151,429.00 $151,481.00       $1,487.00     $304,397.00
                                                                              $1,039,388.00

            38.          The Board also approved a cash payment of $20,000 in 2016 to Morrison for

  services on a Special Committee of the Board.

            39.          Defendants Kandarian, Grisé, Gutierrez, Hassell, Herzog, Hubbard, Kelly,

  Kennard, Kilts, Kinney, McKenzie and Morrison, are herein referred to as “Director Defendants.”

                                   METLIFE CORPORATE GOVERNANCE

            40.          As members of MetLife’s Board, the Director Defendants were held to the highest

  standards of honesty and integrity and charged with overseeing the Company’s business practices

  and policies and assuring the integrity of its financial and business records.

            41.          The conduct of the Director Defendants complained of herein involves a knowing

  and culpable violation of their obligations as directors and officers of MetLife, the absence of good

  faith on their part, and a reckless disregard for their duties to the Company and its investors that

  the Director Defendants were aware posed a risk of serious injury to the Company

            42.          As discussed in MetLife’s Form DEF 14A filed with the SEC on April 26, 2018

  (the “2018 Proxy”), the Company maintains the following six standing Board Committees. In the

  2018 Proxy, MetLife describes the functions and responsibilities of each committee in relevant

  part:

                            Audit Committee – oversees the Company’s accounting and financial

                             reporting processes and the audits of its financial statements, the adequacy of




                                                         13
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 14 of 106 PageID #: 437




                             the Company’s internal control over financial reporting, the integrity of its

                             financial statements, and the Company’s compliance with legal and regulatory

                             requirements.

                            Compensation Committee – approves the goals and objectives relevant to the

                             Chief Executive Officer’s Total Compensation, evaluates the Chief Executive

                             Officer’s performance in light of such goals and objectives, and recommends,

                             for approval by the Independent Directors, the Chief Executive Officer’s Total

                             Compensation level based on such evaluation; oversees management’s efforts

                             to mitigate risks associated with the development and administration of the

                             Company’s compensation programs, including efforts to ensure that the

                             Company’s incentive plans do not encourage or reward excessive risk taking;

                             and reviews and discusses with management the Compensation Discussion and

                             Analysis to be included in the proxy statement.

                            Executive Committee – “. . . may exercise the powers and authority of the

                             Board of Directors during intervals between meetings of the Board of Directors.

                             The Executive Committee did not meet in 2017.”

                            Finance and Risk Committee – oversees the Company’s financial policies and

                             strategies; its capital structure, plans and policies, including capital adequacy,

                             dividend policies and share issuances and repurchases; its proposals on certain

                             capital actions, strategic actions and other financial matters; and its assessment

                             and management of material risks.

                            Governance and Corporate Responsibility Committee – oversees the

                             Company’s compliance responsibilities and activities, including its legislative


                                                          14
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 15 of 106 PageID #: 438




                             and regulatory initiatives, sales practices, and ethics and compliance programs,

                             as well as the Company’s policies concerning its corporate responsibility

                             programs, oversees the Board evaluation and is responsible for reviewing the

                             compensation and benefits of the Company’s non-employee Directors, and also

                             oversees the management and mitigation of risks related to failure to comply

                             with required or appropriate corporate governance standards.

                            Investment Committee – oversees the management of investment activities of

                             MetLife and, on a consolidated basis, of MetLife and all of its direct and indirect

                             subsidiaries. The Investment Committee, in coordination with the Finance and

                             Risk Committee, also oversees the management and mitigation of risks

                             associated with the investment portfolios of MetLife and of the consolidated

                             MetLife enterprise.

            43.          The 2018 Proxy states “THE BOARD HAS MANY OTHER STRUCTURAL

  SAFEGUARDS AND GOVERNANCE PRACTICES THAT PROVIDE EFFECTIVE

  INDEPENDENT OVERSIGHT OF THE COMPANY.” (emphasis in original). The 2018 Proxy

  also claims that “[e]ach Board committee operates under a written charter that sets forth

  responsibilities relating to key matters.” However, a search of MetLife’s website for these charters

  or information about these six Board committees does not support this representation. In fact,

  MetLife’s website attaches only copies of charters for the Audit Committee, Compensation

  Committee, and Governance and Corporate Responsibility Committee. Contrary to MetLife’s

  representations in its 2018 Proxy, there are no MetLife committee charters for the Executive

  Committee, Finance and Risk Committee, or the Investment Committee. Surprisingly, MetLife’s

  website does not even mention the Executive Committee, Finance and Risk Committee, or



                                                           15
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 16 of 106 PageID #: 439




  Investment Committee. And the provided chart of Board Committee Membership (on its website)

  omits these three committees and the membership of each.1

  Codes of Conduct

            44.          MetLife has adopted and maintains three separate Codes of Conduct: (i) Directors’

  Code of Business Conduct and Ethics; (ii) Code of Conduct (for employees); and (iii) Financial

  Management Code of Professional Conduct. In its 2018 Proxy, MetLife states that the Directors’

  Code of Business Conduct and Ethics applies to all members of the Company’s Board of Directors

  including the CEO. It also states that its Code of Conduct applies to all employees of the Company

  and its affiliates, including the Executive Officers of the Company. Finally, MetLife states that its

  Financial Management Code of Professional Conduct applies to the Company’s CEO, Chief

  Financial Officer (the “CFO”), Chief Accounting Officer and all professionals in finance and

  finance-related departments.

  Directors’ Code of Business Conduct and Ethics

            45.          As it appears on its website, MetLife’s Directors’ Code of Business Conduct and

  Ethics (“Directors’ Code of Conduct”) states that it was adopted on January 21, 2004. There is no

  indication this Code has been revised, amended, or updated since that date.

            46.          The Directors’ Code of Conduct provides in relevant part:

            MetLife Directors have a responsibility to lead by example, acting with truth,
            sincerity and fairness in all decisions.

                                                     *    *   *
            Each Director is expected to comply with the letter and spirit of this Code.

  1
         See Exhibit 1 - MetLife Board Committees-Audit, Comp, Governance November 2018,
  which is also viewable at https://www.metlife.com/content/dam/metlifecom/us/homepage/about-
  us/corporate-governance/MetLifeBoardCommittees-
  AuditCompGovernance_November2018.pdf.




                                                         16
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 17 of 106 PageID #: 440




                                                    *    *     *

            Compliance with Laws, Rules and Regulations

            Directors shall comply with laws, rules and regulations applicable to them as
            Directors of MetLife.

            Fair Dealing

            MetLife’s reputation for ethical behavior is critical to its success. Directors must
            observe the highest ethical standards and act with integrity and honesty to promote
            an environment that encourages MetLife’s officers and employees to sustain and
            enhance MetLife’s reputation and treat each other as well as customers, suppliers,
            and competitors with fairness and respect. Directors shall not take unfair advantage
            of anyone through manipulation, concealment, abuse of privileged information,
            misrepresentation of material facts, or any other unfair-dealing practice.

                                                   *     *      *

            Compliance Procedures

            Directors shall communicate any suspected violations of this Code, including any
            violation of law or governmental rule or regulation, promptly to the General
            Counsel. Alleged violations shall be investigated by the Board or by a person or
            persons designated by the Board and appropriate action shall be taken in the event
            of any violations of the Code.

            47.          The Directors’ Code of Conduct requires annual certification by each Director.

  Code of Conduct

            48.          MetLife’s Code of Conduct (“Code of Conduct”) does not state when it was adopted

  and there is no indication this Code has ever been revised, amended, or updated. This Code of

  Conduct does not state who at MetLife is bound by it. This Code of Conduct provides in relevant

  part:

            The Code and the Law

                                                    *    *     *

            As a MetLife employee, you have a responsibility to:



                                                         17
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 18 of 106 PageID #: 441




            Be knowledgeable about and follow all policies that affect your work
            responsibilities.

            Be aware of the legal and regulatory requirements of the country and region where
            you work and that affect your business.

            Disclose or raise concerns about any potential violations of law or policy, or any
            other potential issues, consistent with requirements of local law.

                                               *     *     *

            Ethical Conduct

            For almost 150 years, MetLife has built a reputation as a company that believes in
            fair dealing, integrity, and trustworthiness. Each of us has a personal
            responsibility to adhere to the highest standards of ethical conduct and to raise
            concerns about violations of law, policy, and our Code. We firmly believe that
            this is the only acceptable way of doing business.

                                               *     *     *

            Integrity and Honesty

            MetLife’s reputation depends on maintaining the highest standards of conduct in
            all of our business endeavors. You have a personal responsibility to protect this
            reputation by “doing the right thing” and acting as a good partner every time you
            work with our customers, business contacts, and each other. We expect you to
            conduct yourself with honesty and integrity in all aspects of your job. You should
            never take unfair advantage of anyone or any entity, including assisting others in
            doing so, through manipulation, wrongful concealment, abuse of privileged or
            confidential information, or any sort of misrepresentation.

                                               *     *     *

            Personal Responsibility

            Raising Concerns about Illegal or Unethical Behavior

            MetLife has built a reputation as a company that maintains the highest standards of
            honesty and integrity in everything it does. Each of us has a personal obligation to
            protect this reputation by strongly supporting a culture where concerns can be
            raised without fear of retaliation. Consistent with applicable laws, if you suspect
            or become aware of a violation of law, regulation, Company policy, or this Code
            by a fellow employee or by MetLife, it is your responsibility to immediately bring
            your concerns to the appropriate point of contact. It is also important to speak up
            whenever you have reason to think that actions performed on behalf of MetLife



                                                    18
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 19 of 106 PageID #: 442




            may be illegal, unethical, or otherwise violate law, policy, or this Code. Regardless
            of whether the wrongdoing is intentional, we must make sure that neither you nor
            MetLife sanctions or appears to sanction any misconduct. Whenever in doubt about
            the appropriate ethical or legal choice to make, you should seek management’s
            guidance until guidance is obtained. When we bring our concerns to management’s
            attention, we help to make sure that MetLife operates in accordance with the highest
            ethical and legal standards.

                                                *     *     *

            Financial Strength

            Financial Strength Rooted in Ethical Behavior
            Financial Management and Disclosure

            As a large financial services company, we must maintain strict compliance with all
            laws and regulations governing disclosure, financial reporting, and records. You
            must exercise responsible use of, and control over, any financial records to which
            you have access.

            Accounting Standards

            We maintain our accounting records and prepare MetLife’s financial statements in
            accordance with accounting principles generally accepted in the U.S. We also
            follow the statutory or other accounting principles set forth by appropriate
            regulatory bodies. If you have a reason to believe that there are violations of either
            law or policy regarding MetLife’s financial records or operations, you should
            promptly report such information as identified in the “How to Report” section of
            this Code.

                                                *     *     *

            Earning the Public Trust

            Appropriate Sales Activities

            As a renowned financial services provider, we have established our success by
            allowing our honest reputation for providing quality to speak for itself. While we
            should promote our products and services robustly and effectively, our Company
            expects each of us to do so in ways that are consistent with MetLife’s high standards
            for honesty and integrity. In conducting all business, we must only make
            statements that are factual, truthful, and completely accurate. This includes not
            unfairly bolstering our offerings by disparaging our competitors. In order to most
            effectively communicate to the public, we must each take steps to be appropriately
            informed about MetLife’s latest service offerings and products, and be mindful of
            current and emerging laws and practices that may affect the way we conduct our



                                                     19
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 20 of 106 PageID #: 443




            business. [emphasis added]

            49.          This Code of Conduct requires annual certification.

  Financial Management Code of Professional Conduct

            50.          MetLife’s Financial Management Code of Professional Conduct (“Financial Code

  of Conduct”) appears on its website. There is no indication this Code has been revised, amended,

  or updated since it was first posted on the website.

            51.          The Financial Code of Conduct provides in relevant part:

            This Code of Professional Conduct applies to the Chief Executive Officer, the Chief
            Financial Officer, the Chief Accounting Officer, the Corporate Controller, the
            Financial Officers and Controllers of each business unit, and all professionals in a
            finance, accounting, treasury, tax, actuarial, audit or investor relations role in the
            MetLife enterprise. Such professionals are expected to adhere to this Code, take
            personal responsibility for conducting the business endeavors of MetLife fairly,
            promote a culture of honesty and accountability, and act and advocate that others
            act in conformity with the core values of MetLife and this Code. These
            professionals are also expected to adhere to the MetLife Employee Code of
            Business Conduct and Ethics as well as all other applicable MetLife policies and
            guidelines.


            Every employee involved in financial management in the MetLife enterprise shall:
                        Act honestly and ethically, avoid or resolve actual or apparent conflicts of
                         interest in personal and professional relationships, and promptly disclose
                         any material transaction or relationship that reasonably could be expected
                         to give rise to such a conflict of interest to the General Counsel or as
                         provided in the Employee Code of Business Conduct and Ethics.
                        Promote and provide appropriate disclosures to stakeholders that present
                         fairly the information therein (e.g., accurately, completely, objectively,
                         relevantly, timely and understandably), in accordance with applicable laws,
                         rules and regulations.
                        Comply with applicable laws, rules and regulations of federal, state, foreign
                         and local governments, and private and public regulatory agencies.
                        Adhere to, and, where applicable, monitor and improve, MetLife’s
                         processes to maintain effective internal control over financial reporting.
                        Act in good faith, responsibly, with due care, competence and diligence,
                         using considered, professional, independent judgment, and seek at all times
                         to present all reasonably available material information on a timely basis to
                         management and others in accordance with MetLife policies.


                                                          20
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 21 of 106 PageID #: 444




            52.          This Financial Code of Conduct does not require annual certification.

  Audit Committee Charter

            53.          MetLife’s Audit Committee Charter (as published on its website) states that it was

  reviewed, amended and restated effective October 23, 2018. MetLife has not provided information

  regarding the amendments made to this charter. Generally, MetLife’s Audit Committee is

  responsible for overseeing the adequacy of the Company’s internal controls over financial

  reporting, the accuracy of its public disclosures, and oversight of risk assessment and risk

  management. The Audit Committee Charter states in relevant part:

            Committee Authority and Responsibilities

            In carrying out its responsibilities, the Committee shall:

                                                     *    *   *

            With respect to the Company’s internal control over financial reporting, the
            Committee shall review and discuss with management, the internal auditor and the
            independent auditor:

            Management’s reports evaluating the adequacy and effectiveness of the Company’s
            internal control over financial reporting, including any significant deficiencies or
            material weaknesses in the design or operation of internal control over financial
            reporting that could adversely affect the Company’s ability to record, process,
            summarize and report financial information.

            The independent auditor’s reports concerning the adequacy and effectiveness of the
            Company’s internal control over financial reporting.

            Management’s reports concerning the prevention and detection of fraud against the
            Company, including reports of any fraud, whether or not material, that involves
            management or other employees who have a significant role in the Company’s
            internal control over financial reporting.

            Regular updates from management, the internal auditor and the independent auditor
            regarding status of any remediation plans for any material weaknesses and
            significant deficiencies in the design and operation of internal control over financial
            reporting.



                                                         21
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 22 of 106 PageID #: 445




                                                      *         *       *

            With respect to the Company’s internal control over financial reporting, the
            Committee shall review and discuss with management, the internal auditor and the
            independent auditor:

                        Management’s reports evaluating the adequacy and effectiveness of the
                         Company’s internal control over financial reporting, including any
                         significant deficiencies or material weaknesses in the design or operation of
                         internal control over financial reporting that could adversely affect the
                         Company’s ability to record, process, summarize and report financial
                         information.

                        The independent auditor’s reports concerning the adequacy and
                         effectiveness of the Company’s internal control over financial reporting.

                        Management’s reports concerning the prevention and detection of fraud
                         against the Company, including reports of any fraud, whether or not
                         material, that involves management or other employees who have a
                         significant role in the Company’s internal control over financial reporting.

                        Regular updates from management, the internal auditor and the independent
                         auditor regarding status of any remediation plans for any material
                         weaknesses and significant deficiencies in the design and operation of
                         internal control over financial reporting.

            With respect to the Company’s financial statements and disclosures of financial
            information, the Committee shall:

                        Discuss with the independent auditor, and with the internal auditor, in each
                         case out of the presence of management if deemed appropriate…(b) the
                         Company’s internal control over financial reporting, and the budget,
                         staffing and quality of the Company’s internal audit function; and (c) any
                         “management” or “internal control” letter issued or proposed to be issued
                         by such auditor to the Company, and management’s response thereto.

                                                           *        *       *

                        Review any material financial or other arrangements of the Company that
                         do not appear on the Company’s financial statements, any reports by
                         management, the internal auditor or the independent auditor regarding any
                         such arrangements of the Company that do not appear on the Company’s
                         financial statements, and any transactions or courses of dealing with third
                         parties that are significant in size or involve terms or other aspects that differ
                         from those that would likely be negotiated with independent parties, and
                         that are relevant to an understanding of the Company’s financial statements.


                                                               22
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 23 of 106 PageID #: 446




                        Review management’s reports evaluating the effectiveness of the
                         Company’s disclosure controls and procedures in assuring that material
                         information required to be disclosed in the Company’s periodic reports filed
                         with the Commission is reported to management, appropriately processed
                         and summarized by management and reflected in such reports filed with the
                         Commission within the specified time periods.

                        Discuss with management, the internal auditor and the independent auditor
                         the Company’s quarterly reports on Form 10-Q and the interim financial
                         information contained therein, including the Company’s disclosures under
                         “Management’s Discussion and Analysis of Financial Condition and
                         Results of Operations,” or authorize the Committee Chair to discuss the
                         foregoing with management, the internal auditor and the independent
                         auditor and make a report thereon to the full Committee, prior to the filing
                         of such quarterly reports with the Commission.

                        Discuss with management the Company’s practices regarding earnings
                         press releases as well as the financial information and earnings guidance
                         management provides to analysts and rating agencies.

                        Discuss with management, the internal auditor and the independent auditor
                         the audited financial statements to be included in the Company’s annual
                         reports on Form 10-K, including the Company’s disclosures under
                         “Management’s Discussion and Analysis of Financial Condition and
                         Results of Operations,” prior to the filing of such reports with the
                         Commission and discuss with the independent auditor the matters required
                         to be discussed by the applicable PCAOB standards.

                        Based on its discussions with management, the internal auditor and the
                         independent auditor and upon receipt of an opinion of the Company’s
                         independent auditor on the Company’s financial statements, in form and
                         content satisfactory to the Committee, determine whether to recommend to
                         the Board that the Company’s audited financial statements be included in
                         the Company’s Annual Reports on Form 10-K for filing with the
                         Commission.

            The Committee also shall:

                        Periodically discuss the guidelines and policies with respect to the process
                         by which the Company undertakes risk assessment and risk management.

                        Review the financial condition of the Company.

                        Review with management, the internal auditor and the independent auditor
                         any correspondence with regulators or governmental agencies and any


                                                          23
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 24 of 106 PageID #: 447




                         employee complaints or published reports that are brought to its attention
                         that raise material issues regarding the Company’s financial statements or
                         accounting policies.

                        Receive reports from the Company’s General Counsel concerning
                         significant legal and regulatory matters.

                        Review the Company’s policies on ethical business conduct and review
                         reports concerning the monitoring of compliance with such policies.

  Governance and Corporate Responsibility Committee Charter

            54.          MetLife’s Governance and Corporate Responsibility Committee Charter (as

  published on its website) states that it was reviewed, amended, and restated effective October 23,

  2018. MetLife has not provided information regarding the amendments made to this charter. The

  Governance and Corporate Responsibility Committee Charter states in relevant part:

            Role of the Governance and Corporate Responsibility Committee

            The Governance and Corporate Responsibility Committee (the Committee) is
            appointed by the MetLife, Inc. (the Company) Board of Directors (the Board) to
            assist the Board by … (iii) developing, and recommending to the Board for
            adoption, corporate governance guidelines applicable to the Company; … (vi)
            overseeing the Company’s compliance responsibilities and activities, including its
            legislative and regulatory initiatives, sales practices, and ethics and compliance
            programs. […]

                                                   *      *    *

            Committee Authority and Responsibilities

            In carrying out its responsibilities, the Committee shall:

            Board Governance

            for each Board committee, advise the Board with respect to the committee charter
            […]

                                                   *     *      *

            develop and recommend to the Board a set of corporate governance guidelines and
            recommend to the Board changes to the guidelines as the Committee deems
            necessary or desirable;


                                                         24
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 25 of 106 PageID #: 448




            oversee the evaluation of the Board and establish the procedures by which the
            evaluations will be conducted;

            annually review each Board committee charter in cooperation with that committee
            and recommend proposed changes to the Board.

                                                     *   *    *

            periodically review the Board’s leadership structure and recommend changes to the
            Board as appropriate, and, if the Chairman of the Board is not an independent
            Director, make a recommendation regarding a Lead Director, who shall be elected
            by a majority of the independent Directors;

                                                 *        *       *

            Corporate Governance, Regulatory and Compliance

                                                 *       *        *

            review the Company’s sales practices for consistency with appropriate industry
            standards;

            review the Company and its subsidiaries’ ethics and compliance programs;
            review and approve the annual compliance plan;

  Compensation Committee Charter

            55.          MetLife’s Compensation Committee Charter (as published on its website) states

  that it was reviewed, amended, and restated effective October 23, 2018. MetLife has not provided

  information regarding the amendments made to this charter. The Compensation Committee

  Charter states in relevant part:

            Role of the Compensation Committee

            The Compensation Committee (the Committee) is appointed by the MetLife, Inc.
            (the Company) Board of Directors (the Board) to assist the Board in fulfilling its
            responsibility to oversee the compensation of the Company’s executive officers and
            other employees of the MetLife enterprise.

                                                 *       *     *

            Committee Authority and Responsibilities



                                                         25
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 26 of 106 PageID #: 449




            In carrying out its responsibilities, the Committee shall:

                                                   *        *      *

            with respect to the Chief Executive Officer:

                         -   approve the corporate goals and objectives relevant to the Chief
                             Executive Officer’s total compensation;

                         -   evaluate the Chief Executive Officer’s performance in light of such
                             goals and objectives; and

                         -   endorse, for approval by the independent directors, the Chief Executive
                             Officer’s total compensation level based on such evaluation[.]

            review and recommend approval by the Board of the total compensation of each
            person who is an “executive officer” of the Company under the Exchange Act, and
            the rules promulgated thereunder, each person who is an “officer” of the Company
            under Section 16 of the Exchange Act, and the rules promulgated thereunder,
            including their base salaries, annual incentive compensation, and long‐term equity‐
            based incentives[.]

                                                    *      *      *

            oversee management’s efforts to ensure that the Company’s compensation
            programs do not encourage excessive or inappropriate risk‐taking[.]

                                 DUTIES OF THE DIRECTOR DEFENDANTS

            56.          By reason of their positions as officers, directors, and/or fiduciaries of MetLife and

  because of their ability to control the business and corporate affairs of MetLife, the Director

  Defendants owed the Company and its shareholders the fiduciary obligations of trust, loyalty, good

  faith and due care, and were and are required to use their utmost ability to control and manage

  MetLife in a fair, just, honest, and equitable manner. The Director Defendants were and are

  required to act in furtherance of the best interests of MetLife and its shareholders.

            57.          Each director and officer of the Company owes to MetLife and its shareholders the

  fiduciary duty to exercise good faith and diligence in the administration of the affairs of the




                                                           26
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 27 of 106 PageID #: 450




  Company and in the use and preservation of its property and assets, as well as the highest

  obligations of fair dealing. In addition, as officers and/or directors of a publicly held company,

  the Director Defendants had a duty to promptly disseminate accurate and truthful information

  regarding the Company’s operations, finances, financial condition, and present and future business

  prospects so that the market price of the Company’s stock would be based on truthful and accurate

  information.

            58.          The Director Defendants, because of their positions of control and authority as

  directors and/or officers of MetLife, were able to and did, directly and/or indirectly, exercise

  control over the wrongful acts complained of herein, as well as the contents of the various public

  statements issued by the Company.               Because of their advisory, executive, managerial and

  directorial positions with MetLife, each of the Director Defendants had access to adverse non-

  public information about the financial condition, operations, sales and marketing practices, and

  improper representations of MetLife.

            59.          To discharge their duties, the officers and directors of MetLife were required to

  exercise reasonable and prudent supervision over the management, policies, practices, and controls

  of the financial affairs of the Company. By virtue of such duties, the officers and directors of

  MetLife were required to, among other things:

                         (a)    Ensure that the Company complied with its legal obligations and

            requirements, including acting only within the scope of its legal authority and

            disseminating truthful and accurate statements to the SEC and the investing public;

                         (b)    Conduct the affairs of the Company in an efficient, businesslike manner so

            as to make it possible to provide the highest quality performance of its business, to avoid

            wasting the Company’s assets, and to maximize the value of the Company’s stock;




                                                         27
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 28 of 106 PageID #: 451




                         (c)    Properly and accurately guide investors and analysts as to the true financial

            condition of the Company at any given time, including making accurate statements about

            the Company’s business prospects, and ensuring that the Company maintained an adequate

            system of financial controls such that the Company’s financial reporting would be true and

            accurate at all times;

                         (d)    Remain informed as to how MetLife conducted its operations, and, upon

            receipt of notice or information of imprudent or unsound conditions or practices, make

            reasonable inquiries in connection therewith, take steps to correct such conditions or

            practices, and make such disclosures as necessary to comply with federal and state

            securities laws;

                         (e)    Ensure that the Company was operated in a diligent, honest, and prudent

            manner in compliance with all applicable federal, state and local laws, and rules and

            regulations; and

                         (f)    Ensure that all decisions were the product of independent business judgment

            and not the result of outside influences or entrenchment motives.

            60.          Each Director Defendant, by virtue of his or her position as a director and/or officer,

  owed to the Company and to its shareholders the fiduciary duties of loyalty, good faith, and the

  exercise of due care and diligence in the management and administration of the affairs of the

  Company, as well as in the use and preservation of its property and assets. The conduct of the

  Director Defendants complained of herein involves a knowing and culpable violation of their

  obligations as directors and officers of MetLife, the absence of good faith on their part, and a

  reckless disregard for their duties to the Company and its shareholders, the Director Defendants

  were aware or should have been aware posed a risk of serious injury to the Company.




                                                           28
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 29 of 106 PageID #: 452




            61.          The Director Defendants breached their duties of loyalty and good faith by causing

  the Company to misrepresent the information as detailed herein. The Director Defendants’

  subjected the Company to the costs of, inter alia, defending, and the potential liability from, the

  securities class action (and related lawsuits). As a result, MetLife has expended, and will continue

  to expend, significant sums of money.

            62.          The Director Defendants’ actions have irreparably damaged MetLife’s corporate

  image and goodwill.

                              COMPANY BACKGROUND AND INFORMATION

  MetLife General Business Background

            63.          As described in its 2017 Form 10-K, MetLife is one of the world’s leading financial

  services companies, providing its customers with insurance, annuities, employee benefits and asset

  management products and services. MetLife’s business within the United States is organized into

  three main segments: the RIS, the Group Benefits and Property & Casualty.

            64.          From inception until October 5, 2016, when MetLife underwent a corporate

  reorganization, pension risk transfers were part of MetLife’s CBF business. Following the

  reorganization, pension risk transfers became part of a new business, RIS.

            65.          MetLife’s RIS business “. . . provides funding and financing solutions that help

  institutional customers mitigate and manage liabilities primarily associated with their qualified,

  nonqualified and welfare employee benefit programs using a spectrum of life and annuity-based

  insurance and investment products.” See 2017 Form 10-K at p. 8.

            66.          During the Relevant Period, MetLife Executive Vice President Lenna oversaw the

  CBF business (which then included the now-named RIS segment) and later the RIS business.

  Lenna reported to the head of MetLife’s U.S. business. In addition, Lenna was authorized by the




                                                         29
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 30 of 106 PageID #: 453




  Company to comment publicly on MetLife’s behalf with respect to its CBF and RIS businesses,

  including, for example, in July 28, 2017 and September 26, 2016 press releases issued by MetLife.

            67.          From November 2011 to April 2015, William J. Wheeler (“Wheeler”) served as the

  head of MetLife’s U.S. business. Following Wheeler’s departure from the Company, Maria Morris

  (“Morris”) served as the interim head of MetLife’s U.S. business until June 2017. Beginning in

  June 2017, Michel Khalaf (“Khalaf”), former head of MetLife’s Middle East, Africa and South

  Asia business, was appointed head of MetLife’s U.S. business. Wheeler, Morris and Khalaf, were

  all executive officers of MetLife during their respective tenures as head of MetLife’s U.S. business,

  and all reported to Defendant Kandarian. Khalaf was also an executive officer of MetLife and

  reported to Defendant Kandarian in his prior role.

            68.          Beginning on March 25, 2014, Wayne Daniel (“Daniel”) was appointed as

  MetLife’s Vice President of U.S. Pensions, with responsibility for overseeing MetLife’s pension

  risk transfer business. Beginning at that time, and through the end of the Relevant Period, Daniel

  reported to Lenna. In addition, Daniel was authorized by the Company to comment publicly on

  MetLife’s behalf with respect to its pension risk transfer business, including, for example, in a

  June 21, 2016 MetLife press release announcing a pension risk transfer between the Company and

  PPG Industries, Inc., which involved MetLife assuming $1.6 billion in pension obligations.

            69.          The product line of MetLife’s RIS business includes Pension Risk Transfers, which

  is the subject of this litigation and turns employer defined benefit pension plans into group annuity

  contracts (“GACs”). Plan administrators use employer pension plan funds to finance the purchase

  of large GACs from MetLife. The Pension Risk Transfer process results in employers closing out

  their pension liabilities and plan beneficiaries becoming entitled to annuity benefits as they reach

  retirement age. On its website, MetLife describes this as follows:




                                                         30
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 31 of 106 PageID #: 454




            Your company is transferring the responsibility for the payment of your Defined
            Benefit Plan’s pension benefits to us. A MetLife insurance company will issue an
            annuity to your company, and we will become responsible for guaranteeing your
            benefit, making payments to you, and providing all services related to your Defined
            Benefit Plan’s benefits.2

            70.          GACs are contracts negotiated between the former defined benefit pension plan

  provider and MetLife. Plan participants, including retirees, are not themselves party to the GACs

  and may be unaware that responsibility for the administration of their retirement benefits has

  moved from their employer to MetLife.

            71.          Pension risk transfers were important to MetLife’s overall business during the

  Relevant Period. Indeed, when Daniel was interviewed in June 2014 by Plan Sponsor, an industry

  magazine, he stated that “pension risk management—which includes both pension risk transfer

  and risk mitigation strategies—is a core element of MetLife’s business and has been for over 90

  years . . . MetLife has a 45% market share and is a leading pension risk transfer provider.”3

  Further, according to Lenna, MetLife was managing nearly $38 billion of transferred pension

  liabilities as of June 2016.

            72.          Defendants also recognized the importance of MetLife’s pension risk transfers

  business during the Relevant Period.            For example, during an investor conference call on

  September 6, 2017, Hele stated that “the other business that gets a lot of attention is the pension

  risk transfer business. . . . We like that business, it’s a solid business. […] We’ve been selling

  roughly between $1.5 billion to $2 billion a year in that. And we appear—we would think we’re

  kind of on track for that range for this year as well. So we like the business.”

            73.          Likewise, Defendant Kandarian stated during an investor conference call on



  2
            See https://www.metlife.com/retirement-and-income-solutions/pension-risk/pensions-
  center/
  3
            All emphasis is added unless otherwise noted.


                                                       31
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 32 of 106 PageID #: 455




  February 13, 2014, that “[Pension risk transfers] is a sector that MetLife has been a major player

  in historically. We were the largest again last year in 2013 in terms of the pension closeout

  business.” Wheeler echoed these sentiments during a separate investor conference call on

  February 13, 2014, stating that “We did I think $1.7 billion, $1.8 billion in pension closeouts in

  2013. By the way, that made us the market share leader in 2013. We do see this as an area of

  growth. And I think—in the US and I think that is going to continue for quite some time.”

            74.          Analysts also viewed pension risk transfers as being critical to the Company. For

  example, according to Barclays analyst Jay Gelb’s June 10, 2014 report on MetLife’s then-CBF

  business (now the RIS business practice), he stated, in pertinent part, as follows:

            Corporate Benefit Funding (18% of 2015E Earnings) − Upside from Pension
            Closeout Deals

            Corporate Benefit Funding offers pension risk solutions, structured settlements,
            stable value and investment products. It also provides other benefit funding
            products for the investment management of defined benefit and defined
            contribution pension plans. This business has a large allocation of alternative
            invested assets, including limited partnership interests and real estate joint ventures,
            which can generate significant income in favorable markets.

            MET anticipates moderate operating earnings growth in the near-term and 3-5%
            growth in the long-term (with significant upside from pension closeout deals). The
            pension risk market should be robust even if there are no jumbo deals with each
            $1bn of pension closeout sales translating to approximately $10mn of annual
            operating earnings. Our understanding is MET prices pension closeout deals to
            achieve a 12%+ ROE based on assumed long-term investment return (contracts are
            approximately 30 years duration), and mortality assumptions (rate at which people
            die).

            75.          Likewise, according to J.P. Morgan analyst Jimmy Bhullar’s November 10, 2017,

  report on a recent meeting he had with Hele, “[m]anagement’s tone was upbeat, and the meetings

  reinforced our positive long-term view of MetLife. MetLife is especially optimistic about growth

  in the group insurance, pension risk transfer, and third-party asset management businesses.”




                                                         32
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 33 of 106 PageID #: 456




            76.          Accordingly, at all relevant times during the Relevant Period, in matters related to

  the GACs and pension risk transfers, MetLife assumes the employer pension plan obligations and

  is responsible for paying retirement benefits to plan beneficiaries. Generally, companies provide

  MetLife with information related to their employee benefits plans, which MetLife uses to

  administer the GACs and effect payments. MetLife is required to maintain adequate funds in its

  pension reserve accounts to pay future claims and liabilities pursuant to its GAC obligations.

  When a pension risk transfer agreement is consummated, MetLife establishes a liability (i.e., an

  accounting reserve) to account for the future policy benefits that are to be paid to pension

  annuitants. At some later date, MetLife reduces this liability (also referred to as releasing its

  accounting reserves) when it determines that a pension risk transfer annuitant has died. The

  annuitant’s death terminates the Company’s obligation to pay additional pension benefits to this

  person. MetLife’s earnings’ increase commensurate with the reduction in its future pension

  benefits liability. Pension risk transfers were important to MetLife’s overall business. MetLife

  executives have been quoted as saying “. . . pension risk management – which includes both

  pension risk transfer and risk mitigation strategies – is a core element of MetLife’s business and

  has been for over 90 years.”

  MetLife’s Historical Improper Business Practices

            77.          The Multi-State Investigation started with regulatory inquiries of MetLife’s

  insurance business practice in Florida. As described on the Florida Office of Insurance Regulation

  website, “[i]n 2009 a Florida market conduct investigation revealed that life insurance companies

  [including MetLife] were not taking adequate steps to try to pay out on life insurance policies

  where information in the companies’ possession indicated that the insureds had died but no claim

  had been filed.            Often, these companies were using information from the Social Security




                                                          33
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 34 of 106 PageID #: 457




  Administration’s Death Master File (“SSA-DMF”) to stop paying a deceased person’s annuity, but

  not using it to search for beneficiaries of a life insurance policy and initiate an investigation as to

  whether benefits were due.”4 The Multi-State Investigation soon expanded to states including

  Illinois, California, Pennsylvania, New Hampshire and North Dakota. See Exhibit 2.

            78.          The national Technical Information Service (government) website describes the

  SSA-DMF as “. . . an important tool used for verifying death,” and goes on to state, “Pension

  funds, insurance companies, Federal, State, and Local government agencies and others responsible

  for providing benefits or making benefit payments to retirees, recipients, or beneficiaries also use

  the DMF to verify if someone receiving a benefit or payment is deceased.”5

            79.          The Multi-State Investigation focused on whether MetLife violated various laws by

  using the SSA-DMF to benefit the Company while purposely not using the SSA-DMF when it

  would be to the Company’s detriment. Through the Multi-State Investigation, it was revealed that

  MetLife used the SSA-DMF to identify recently deceased annuitants whose benefits did not

  survive their death (so that MetLife could stop annuity payments, resulting in the remainder of the

  annuity contributing to MetLife’s earnings). However, MetLife was not using the SSA-DMF to

  identify individuals who had annuity contracts with death benefits, or life insurance policies, but

  who never contacted MetLife upon the policyholder’s death. As a result, MetLife did not pay

  death benefits to their beneficiaries.

            80.          As part of the Multi-State Investigation, on May 19, 2011, Todd Katz (“Katz”,

  MetLife’s then Executive Vice President U. S. Business Insurance Products) and Frank Cassandra

  (“Cassandra”, MetLife’s then Senior Vice President Insurance Products Financial) testified at a



  4
          See
  https://www.floir.com/sections/landh/life_claims_settlement_practices_hearing05192011.aspx
  5
          See https://classic.ntis.gov/products/ssa-dmf/#


                                                         34
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 35 of 106 PageID #: 458




  public hearing before then Insurance Commissioner Kevin McCarty.

            81.          Katz testified on May 19, 2011 that MetLife routinely used the SSA-DMF each

  month to identify deceased group annuitants so that the Company could stop making payments to

  these people. Katz’s testimony suggested that, at all relevant times, MetLife was using the SSA-

  DMF to ascertain whether pension risk transfer annuitants had died so that they could stop paying

  benefits, but was not using the SSA-DMF to ensure that those annuitants who were presumed dead

  were actually deceased. Specifically, Katz testified, among other things, as follows:

            Commissioner McCarty: Okay. […] we’ll explore that with the different
            products. That would probably be great. Does MetLife use the Social Security
            Death Master File information for group annuities?

            Mr. Katz: We do. And I probably should talk a little bit about why we do and
            how that works, if that would be okay. For group annuity business, group annuities
            are typically claims that for the most part are in pay-off status; and so in a similar
            reason for using it as Social Security Administration has indicated, we use it as a
            means to prevent duration errors. If you think about the death – the annuity
            business almost getting a regular check each month, and if we receive an indication
            of death, that an individual has an annuity, we will suspend that payment and
            write to the family to assure that the death occurred. And I should clarify that. The
            rationale for that is if we didn’t and continued with payments, by definition, if we
            were making payments to people who were dead, those would be duration errors,
            they would be inappropriate payments, and they also could put the beneficiary in a
            bad spot because they are getting money that actually isn’t theirs

            Commissioner McCarty: Right. Understood. Without – I understand that’s a
            large corporation and as you already specified. And just in general, how long has
            MetLife used the Death Master for group annuities?

            Mr. Katz: To the best of my knowledge, we have been using it since the late ‘80s.

            Commissioner McCarty: Okay.

            Mr. Katz: I can’t give you an exact year.

            Commissioner McCarty: That’s fine. Does MetLife have written policies and
            procedures as it relates to the use of the Death Master File for group annuities?

            Mr. Katz: I believe we do, yes.




                                                      35
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 36 of 106 PageID #: 459




                                                   *      *        *

            Commissioner McCarty: What is the match-up rate timeline [for the DMF] for
            today?

            Mr. Katz: Currently, for group annuities, we are matching once a month.

            Commissioner McCarty: Once a month. Okay. What do you do when you get a
            match? I presume you would stop making the annuity payment.

            Mr. Katz: For a group annuity, we consider a match an indication of death. We
            suspend the annuity payment. We write to the family indicating that we have done
            that.

            82.          Katz’s testimony at the May 19, 2011 hearing demonstrates that during the Relevant

  Period, MetLife had access to the SSA-DMF and was actively using it since the 1980s to ensure

  that MetLife was not paying group annuitants, which include pension risk transfer annuitants, after

  they died. Katz’s testimony further establishes that MetLife was receiving the SSA-DMF monthly

  report with the names of all pension risk transfer annuitants who died since the last report. This

  report did not include the names of the pension risk transfer annuitants who were improperly being

  presumed to have passed away simply because they did not respond to two form letters.

            83.          Indeed, despite the Company’s prolific use of the SSA-DMF, Defendants never

  used the SSA-DMF to confirm that missing pension risk transfer annuitants – who are also group

  annuitants – had actually passed away. In other words, the Company could have easily used the

  SSA-DMF to confirm that pension risk transfer annuitants were actually deceased after receiving

  no response to the two form letters, but consciously and recklessly chose not to do this. Instead,

  the Company only used the SSA-DMF when it benefitted MetLife’s interests.

            84.          In addition, Katz’s testimony establishes that, in the event MetLife believed a group

  annuitant was deceased, the Company was supposed to contact the families of annuitants to ensure

  that the death had in fact occurred. As Defendants confirmed at the end of the Relevant Period,




                                                          36
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 37 of 106 PageID #: 460




  this never happened for pension risk transfer annuitants, who were instead presumed dead after

  two form letters were not responded to, with MetLife taking no other action.

            85.          Katz’s testimony establishes that Director Defendants knew, or were reckless in not

  knowing, that the Company’s practice for locating pension risk transfer annuitants was improper

  at all relevant times during the Relevant Period.

            86.          Through the Multi-State Investigation, on April 19, 2012, MetLife entered into the

  2012 Settlement Agreement with these six state insurance departments, agreeing to pay nearly

  $500 million, with $40 million to compensate the states for the cost of the Multi-State Investigation

  and the remainder to pay policyholders whose benefits were wrongly withheld. A copy of the

  2012 Settlement Agreement is attached hereto as Exhibit 2.

            87.          As part of the 2012 Settlement Agreement, MetLife was required to conduct a

  “Thorough Search” for its beneficiaries. This thorough search went far beyond MetLife’s two (2)

  letter approach as described above and requires:

            A Thorough Search shall include any methodology believed likely to locate a
            Beneficiary. A Thorough Search will be completed the earlier of when (1) a
            Beneficiary has been located, or (2) the following steps, at a minimum, have been
            performed:


            (i)          The Company has used its best efforts to identify the Beneficiary and
                         determine a current address for the Beneficiary based upon the Company’s
                         records, including but not limited to internal databases;
            (ii)         The Company has made two (2) attempts to contact the Beneficiary in
                         writing at the address contained in Company’s records or at the address
                         determined in (i) above; provided that, if such writing is returned as
                         undeliverable, the Company will not be required to send any additional
                         mailings to that address and will within thirty (30) days update the address
                         using online search or locator tools, including but not limited to the DMF
                         Update File, Lexis Nexis, Accurint or other comparable databases;
            (iii)        In the event that no response is received to the writings specified in (ii.)
                         above, or a writing is returned as undeliverable and no updated address can
                         be located, the Company has attempted to contact the Beneficiary by any
                         telephone number contained in Company’s records, including but not


                                                         37
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 38 of 106 PageID #: 461




                         limited to its internal databases, provided that each attempted contact shall
                         be logged;
            (iv)         In the event that no response has been received to the attempted contacts
                         described above, the Company shall attempt to contact the Beneficiary at
                         the most current e-mail address, if any;
            (v)          Send a third and final letter to the Beneficiary at the most current address
                         available to the Company via certified mail; provided, however, that,
                         subject to contrary state law requirements, such letter may be sent by first
                         class mail if, at some point prior to sending it, the Company has accessed a
                         commercially available database service, which is used to update addresses
                         in order to check for a more current address for the Beneficiary.

            88.          MetLife’s agreement to conduct a “Thorough Search” as part of the 2012 Settlement

  Agreement meant that the Company began using certified mail, electronic mail, telephone and

  online databases to identify and contact annuitants, starting before the beginning of the Relevant

  Period. But MetLife did not do this for pension risk transfer annuitants, because MetLife

  specifically excluded pension risk transfer annuitants from the 2012 Settlement Agreement (see

  Exhibit 2 at p. 3, 2012 Settlement Agreement – Annuity Contract definition).

            89.          Plainly stated, as MetLife was improving its location practices for most annuitants,

  it deliberately excluded pension risk transfer annuitants. Instead, for pension risk transfer

  annuitants it left in place the same two letter practice that the 2012 Settlement Agreement was

  designed to remediate, and that Defendants knew, or recklessly disregarded, to be inadequate.

            90.          At the time of the 2012 Settlement, Kandarian, Grisé, Hubbard, Kilts, and Kinney

  were members of MetLife’s Board. Directors Gutierrez and Kennard joined the MetLife Board

  shortly thereafter in 2013, followed by Morrison in 2014.

            91.          Certain events surrounding the Multi-State Investigation and the 2012 Settlement

  Agreement also form part of the underlying factual events at issue in the 2012 Litigation, which is

  currently pending before the Honorable Lewis A. Kaplan in the United States District Court for

  the Southern District of New York.



                                                          38
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 39 of 106 PageID #: 462




            92.          Specifically, the 2012 Litigation involves a class of investors alleging Exchange

  Act claims against MetLife and Wheeler (among others) for a putative Class Period of February

  9, 2011 to October 6, 2011. During this time, Wheeler served as the Company’s CFO and was

  responsible for, among other things, ensuring that the Company’s financial statements were

  prepared in accordance with GAAP and were accurate.

            93.          The 2012 Litigation also involves a class of investors alleging Securities Act of

  1933 (“Securities Act”) claims against MetLife, Wheeler and Defendant Kandarian (among others)

  for a putative Class Period of February 2, 2010 to October 6, 2011. During this time, Defendant

  Kandarian served in various roles including as MetLife’s Chief Investment Officer and CEO.

            94.          Among other things, the 2012 Litigation alleges that MetLife’s financial statements

  were materially false and misleading, that the Company made misstatements and omissions

  regarding MetLife’s reserve setting practices, and that certain MetLife SEC filings violated Item

  303 of SEC Regulation S-K, among other SEC regulations.

            95.          Currently, fact discovery is underway in the 2012 Litigation. The Securities Act

  class in the 2012 Litigation was certified by Judge Kaplan on September 22, 2017. The Exchange

  Act class in the 2012 Litigation was certified by Judge Kaplan on January 7, 2019, after the parties

  stipulated to class certification on January 3, 2019.

            96.          Counsel for Wheeler, MetLife and Defendant Kandarian in the 2012 Litigation are

  the same counsel that are representing Defendants in this action.

            97.          On September 25, 2018, Wheeler, MetLife and Defendant Kandarian, among the

  other defendants in the 2012 Litigation, filed an answer to the operative complaint (the “2012

  Answer”). In the 2012 Answer, Wheeler, MetLife and Defendant Kandarian admit, among other

  things, that “MetLife has accessed the SSA-DMF for specific purposes since the 1980s” and that




                                                         39
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 40 of 106 PageID #: 463




  “Todd Katz . . . testified at a public hearing held on behalf of the Florida Office of Insurance

  Regulation and the National Association of Insurance Commissioners on May 19, 2011 pursuant

  to subpoena.”

          The September 26, 2016 Internal Audit Report Confirms that Defendants Knew
               About, or Recklessly Disregarded, Material Weaknesses in Internal
                         Controls of Its Pension Risk Transfer Business

            98.          On September 26, 2016, the Audit Committee of the Board was “presented with an

  ‘Internal Auditor’s Report’ by Karl Erhardt, Executive Vice President & Chief Auditor at MetLife”

  (the “Internal Audit Report”). Attached hereto as Exhibit 3.

            99.          At that time, MetLife’s Audit Committee consisted of Defendants Grisé, Kinney,

  and Kelly, and Defendant Kandarian was the Chairman of the Board. All of them were in

  attendance at the September 26, 2016 Audit Committee meeting.

            100.         Erhardt was a senior MetLife executive during the Relevant Period. According to

  his LinkedIn profile, Erhardt has been a MetLife Executive Vice President and Chief Auditor since

  2002. A Form D filed by MetLife on October 5, 2018 listed Defendant Kandarian, Khalaf, John

  McCallion (Hele’s successor as MetLife’s CFO) and Erhardt as executive officers of MetLife. In

  addition, on September 30, 2011, Erhardt and Wheeler were copied on a letter sent by MetLife to

  the Public Company Accounting Oversight Board (“PCAOB”). The letter listed Erhardt as

  MetLife’s “General Auditor.” Moreover, Erhardt was described the same way in a July 8, 2013

  letter sent by MetLife to the PCAOB that also copied Hele.

            101.         The Internal Audit Report identified “control weaknesses” that existed in MetLife’s

  internal controls “‘over several areas, including contract accuracy, manual certificate mailings, and

  retirement letter mailings (e.g., age 65 and 70.5). The report also provided that “[o]pportunities

  exist to enhance existing controls to ensure timely processing of held and suspended payments as




                                                         40
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 41 of 106 PageID #: 464




  well as retirements.” Additionally, the report suggested that “management should enhance

  procedures to clearly identify when transaction processing for a contract transfers to the Closeout

  Administration team.”

            102.         The Internal Audit Report noted that MetLife’s Internal Audit department

  “reviewed the design and operating effectiveness of controls over CBF’s [] Platform Closeout

  Implementation and Administration processes for the period January 2015 through December

  2015. [The] review and evaluation included case implementation, updating and tracking of

  participant requests, disbursement process, manual controls over ACE administrative feeds to

  reserves and general ledger, and management oversight and reporting.’”

            103.         The Internal Audit Report clearly informed MetLife’s Audit Committee, the

  members present at the meeting, and Kandarian of the Company’s material weaknesses in its

  internal control. Yet MetLife’s Audit Committee and the Board did not take any subsequent follow

  up action or otherwise implement remedial measures to address the identified control weaknesses.

  Indeed, MetLife’s Audit Committee did not even discuss the identified, apparent issues material

  to its business operation in any subsequent Audit Committee meetings until the issue came to light

  in January 2018.

            104.         The Internal Audit Report—providing detailed analysis concerning MetLife’s

  material weakness in internal control system—establishes the Audit Committee members’

  knowledge of the Company’s improper business practice in inadequately locating pension risk

  transfer annuitants. The Board, as a result, knew or was reckless in not knowing, the Company’s

  internal control weaknesses as identified in the Internal Audit Report. Indeed, in the Internal Audit

  Report, MetLife’s General or Chief Auditor raised the concerns concerning the Company’s

  compliance directly with the Audit Committee. The Internal Audit Report in 2016 reached the




                                                      41
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 42 of 106 PageID #: 465




  highest levels of MetLife, once again, establishing the Board’s knowledge of the Company’ illegal

  and improper practice well before the Company’s January 29, 2018 press release, admitting to the

  investors for the first time of the known material weaknesses in MetLife’s internal controls.

            105.         The persistent and false public statements the Defendants caused MetLife to make

  during the Relevant Period stand in contrast to the material weaknesses of internal control

  identified in the Internal Audit Report. Those public statements and omissions (e.g., the Form 10-

  Ks discussed below) represented that Kandarian and the other members of the management

  evaluated the effectiveness of MetLife’s internal controls and concluded that they were effective.

  In light of the Board’s knowledge of the Company’s weaknesses in its internal controls, MetLife’s

  public disclosures were materially false and misleading.

            106.         During the time the Internal Audit Report was presented to the Audit Committee,

  the following defendants were members of the Board: Defendants Kandarian, Grisé (member of

  the Audit Committee), Gutierrez, Herzog (Chairman of the Audit Committee and member of the

  Finance & Risk Committee), Hubbard (member of the Finance & Risk Committee), Kelly

  (member of the Finance & Risk Committee), Kennard (member of the Finance & Risk

  Committee), Kilts, Kinney (member of the Audit Committee and a member of the Finance & Risk

  Committee) and Morrison.

                               THE FALSE AND MISLEADING STATEMENTS
                                DEFENDANTS CAUSED METLIFE TO MAKE

            107.         As a separate and related matter, and upon information and belief, beginning in

  2013, the DOL’s Philadelphia office began receiving questions from pensioners asking why they

  were not receiving their pension benefits. By 2015, the DOL’s Philadelphia office opened an

  investigation into the matter. Because of this investigation, MetLife launched an internal pilot

  program in August 2016 to address this issue, which was never disclosed to investors during the



                                                        42
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 43 of 106 PageID #: 466




  Relevant Period (the “Pilot Program”). The Pilot Program involved using additional data sources

  to locate missing pension risk transfer annuitants beyond the Company’s standard practice of

  sending two form letters and then presuming death when there was no response.

             108.        The number of pension risk transfer annuitants identified by the Pilot Program who

  were improperly presumed as deceased has not been disclosed by MetLife. And while the Pilot

  Program was progressing, MetLife continued to improperly release reserves that had been held for

  pension risk transfer annuitants, presumably because MetLife considered these annuitants dead

  after not responding to two form letters.

                                      METLIFE’S PUBLIC STATEMENTS

             109.        Nonetheless, The Wall Street Journal reported that the results of the Pilot Program

  contributed to the Company’s decision to disclose in the 12/15/2017 Form 8-K that MetLife’s

  pension risk transfer practice was improper and required remediation.

             110.        At all relevant times that the Pilot Program was underway at MetLife, the Company

  nonetheless continued to improperly release reserves that had been held for pension risk transfer

  annuitants because these annuitants were being presumed as dead after not responding to two form

  letters.

             111.        The Pilot Program further establishes that Defendants knew, or were reckless in not

  knowing, that the Company’s practice for locating pension risk transfer annuitants was improper

  at all relevant times during the Relevant Period.

             112.        Further, Defendant Kandarian knew, or was reckless in not knowing, that the DOL

  investigation posed a significant risk to MetLife’s business. As the former executive director of

  the PBGC, where he directly reported to the Chairman of the DOL, Defendant Kandarian was

  aware, or should have been, of the importance of MetLife paying pension benefits on time and




                                                         43
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 44 of 106 PageID #: 467




  accurately. By allowing MetLife’s pension risk transfer practice for locating annuitants to prevent

  the timely and accurate payment of pension benefits, Defendant Kandarian acted recklessly during

  the Relevant Period.

            113.         On February 27, 2013, MetLife filed an annual report on Form 10-K for the fiscal

  year ended December 31, 2012 (the “2012 Form 10-K”) with the SEC, which provided the

  Company’s annual financial results and position. The 2012 Form 10-K was signed by Defendant

  Kandarian and Hele (MetLife’s then Executive Vice President and CFO). The 2012 Form 10-K

  contained signed certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) by Defendant

  Kandarian and Hele attesting to the accuracy of financial reporting, the disclosure of any material

  changes to the Company’s internal control over financial reporting and the disclosure of all fraud.

            114.         The 2012 Form 10-K stated the following regarding the Company’s controls and

  procedures:

            Item 9A. Controls and Procedures

            Management, with the participation of the Chief Executive Officer and Chief
            Financial Officer, has evaluated the effectiveness of the design and operation of the
            Company’s disclosure controls and procedures as defined in Exchange Act Rule
            13a-15(e) as of the end of the period covered by this report. Based on that
            evaluation, the Chief Executive Officer and Chief Financial Officer have
            concluded that these disclosure controls and procedures are effective.

            There were no changes to the Company’s internal control over financial reporting
            as defined in Exchange Act Rule 13a-15(f) during the quarter ended December 31,
            2012 that have materially affected, or are reasonably likely to materially affect, the
            Company’s internal control over financial reporting.

            Management’s Annual Report on Internal Control Over Financial Reporting

            Management of MetLife, Inc. and subsidiaries is responsible for establishing and
            maintaining adequate internal control over financial reporting. In fulfilling this
            responsibility, estimates and judgments by management are required to assess the
            expected benefits and related costs of control procedures. The objectives of internal
            control include providing management with reasonable, but not absolute, assurance
            that assets are safeguarded against loss from unauthorized use or disposition, and



                                                        44
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 45 of 106 PageID #: 468




            that transactions are executed in accordance with management’s authorization and
            recorded properly to permit the preparation of consolidated financial statements in
            conformity with accounting principles generally accepted in the United States of
            America.

            Management has documented and evaluated the effectiveness of the internal control
            of the Company at December 31, 2012 pertaining to financial reporting in
            accordance with the criteria established in Internal Control — Integrated
            Framework issued by the Committee of Sponsoring Organizations of the Treadway
            Commission.

            In the opinion of management, MetLife, Inc. maintained effective internal
            control over financial reporting at December 31, 2012. [emphasis added].

            115.         On March 22, 2013, MetLife filed its definitive proxy statement on Form DEF 14A

  with the SEC (the “2013 Proxy”). The 2013 Proxy included proposals for the election of directors

  and approval of compensation paid to MetLife’s named executive officers. The 2013 Proxy did

  not disclose any issues or concerns with the effectiveness of MetLife’s internal controls. Instead,

  MetLife stated “[d]uring 2012, management updated its internal control documentation for

  changes in internal control and completed its testing and evaluation of MetLife’s system of internal

  control over financial reporting in response to the requirements set forth in Section 404 of the

  Sarbanes-Oxley Act of 2002 and related regulation.” In the 2013 Proxy, MetLife asked that each

  voting shareholder approve the MetLife directors up for election and further approve the executive

  compensation plan. The Director Defendants who were nominees at this time were Hubbard,

  Kandarian, Kilts, and Kinney.

            116.         On February 27, 2014, MetLife filed an annual report on Form 10-K for the fiscal

  year ended December 31, 2013 (the “2013 Form 10-K”) with the SEC, which provided the

  Company’s annual financial results and position. The 2013 Form 10-K was signed by Defendant

  Kandarian and Hele. The 2013 Form 10-K contained signed SOX certifications by Defendant




                                                        45
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 46 of 106 PageID #: 469




  Kandarian and Hele attesting to the accuracy of financial reporting, the disclosure of any material

  changes to the Company’s internal control over financial reporting and the disclosure of all fraud.

            117.         The 2013 Form 10-K stated the following regarding the Company’s controls and

  procedures:

            Item 9A. Controls and Procedures

            Management, with the participation of the Chief Executive Officer and Chief
            Financial Officer, has evaluated the effectiveness of the design and operation of the
            Company’s disclosure controls and procedures as defined in Exchange Act Rule
            13a-15(e) as of the end of the period covered by this report. Based on that
            evaluation, the Chief Executive Officer and Chief Financial Officer have
            concluded that these disclosure controls and procedures are effective.

            There were no changes to the Company’s internal control over financial reporting
            as defined in Exchange Act Rule 13a-15(f) during the quarter ended December 31,
            2013 that have materially affected, or are reasonably likely to materially affect, the
            Company’s internal control over financial reporting.

            Management’s Annual Report on Internal Control Over Financial Reporting

            Management of MetLife, Inc. and subsidiaries is responsible for establishing and
            maintaining adequate internal control over financial reporting. In fulfilling this
            responsibility, estimates and judgments by management are required to assess the
            expected benefits and related costs of control procedures. The objectives of internal
            control include providing management with reasonable, but not absolute, assurance
            that assets are safeguarded against loss from unauthorized use or disposition, and
            that transactions are executed in accordance with management’s authorization and
            recorded properly to permit the preparation of consolidated financial statements in
            conformity with accounting principles generally accepted in the United States of
            America.

            Management has documented and evaluated the effectiveness of the internal control
            of the Company at December 31, 2013 pertaining to financial reporting in
            accordance with the criteria established in Internal Control — Integrated
            Framework (1992) issued by the Committee of Sponsoring Organizations of the
            Treadway Commission.

            In the opinion of management, MetLife, Inc. maintained effective internal
            control over financial reporting at December 31, 2013. [Emphasis added].




                                                       46
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 47 of 106 PageID #: 470




            118.         On March 25, 2014, MetLife filed its definitive proxy statement on Form DEF 14A

  with the SEC (the “2014 Proxy”). The 2014 Proxy included proposals for the election of directors

  and approval of compensation paid to MetLife’s named executive officers. The 2014 Proxy did

  not disclose any issues or concerns with the effectiveness of MetLife’s internal controls. Instead,

  MetLife stated “[d]uring 2013, management updated its internal control documentation for

  changes in internal control and completed its testing and evaluation of MetLife’s system of internal

  control over financial reporting in response to the requirements set forth in Section 404 of the

  Sarbanes-Oxley Act of 2002 and related regulation.” It confirmed that MetLife’s Audit Committee

  reviewed the report of management’s assessment of the effectiveness of internal control over

  financial reporting contained in the Company’s 2013 Form 10-K. In the 2014 Proxy, MetLife

  asked that each voting shareholder approve the MetLife directors up for election and further

  approve the executive compensation plan. The Director Defendants who were nominees at this

  time were Grisé, Gutierrez, Hubbard, Kandarian, Kennard, Kilts, Kinney, and Morrison.

            119.         On February 27, 2015, MetLife filed an annual report on Form 10-K for the fiscal

  year ended December 31, 2014 (the “2014 Form 10-K”) with the SEC, which provided the

  Company’s annual financial results and position. The 2014 Form 10-K was signed by Defendant

  Kandarian and Hele. The 2014 Form 10-K contained signed SOX certifications by Defendant

  Kandarian and Hele attesting to the accuracy of financial reporting, the disclosure of any material

  changes to the Company’s internal control over financial reporting and the disclosure of all fraud.

            120.         The 2014 Form 10-K filed on February 27, 2015 reported that during the year ended

  December 31, 2014, MetLife repurchased 18,876,363 shares of common stock in the open market

  for $1.0 billion utilizing authorizations to repurchase MetLife stock granted in January 2008 and

  April 2008. In 2015, through February 23, 2015, MetLife repurchased 15,081,322 shares of its




                                                         47
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 48 of 106 PageID #: 471




  common stock in the open market for $739 million utilizing authorizations granted in April 2008

  and December 2014 to repurchase MetLife stock.

            121.         The 2014 10-K stated the following regarding the Company’s controls and

  procedures:

            Item 9A. Controls and Procedures

            Management, with the participation of the Chief Executive Officer and Chief
            Financial Officer, has evaluated the effectiveness of the design and operation of the
            Company’s disclosure controls and procedures as defined in Exchange Act Rule
            13a-15(e) as of the end of the period covered by this report. Based on that
            evaluation, the Chief Executive Officer and Chief Financial Officer have
            concluded that these disclosure controls and procedures are effective.

            There were no changes to the Company’s internal control over financial reporting
            as defined in Exchange Act Rule 13a-15(f) during the quarter ended December 31,
            2014 that have materially affected, or are reasonably likely to materially affect, the
            Company’s internal control over financial reporting.

            Management’s Annual Report on Internal Control Over Financial Reporting
            Management of MetLife, Inc. and subsidiaries is responsible for establishing and
            maintaining adequate internal control over financial reporting. In fulfilling this
            responsibility, estimates and judgments by management are required to assess the
            expected benefits and related costs of control procedures. The objectives of internal
            control include providing management with reasonable, but not absolute, assurance
            that assets are safeguarded against loss from unauthorized use or disposition, and
            that transactions are executed in accordance with management’s authorization and
            recorded properly to permit the preparation of consolidated financial statements in
            conformity with GAAP.

            Management has documented and evaluated the effectiveness of the internal control
            of the Company at December 31, 2014 pertaining to financial reporting in
            accordance with the criteria established in Internal Control — Integrated
            Framework (2013) issued by the Committee of Sponsoring Organizations of the
            Treadway Commission.

            In the opinion of management, MetLife, Inc. maintained effective internal
            control over financial reporting at December 31, 2014. [Emphasis added].

            122.         On March 23, 2015, MetLife filed its definitive proxy statement on Form DEF 14A

  with the SEC (the “2015 Proxy”). The 2015 Proxy included proposals for the election of directors

  and approval of compensation paid to MetLife’s named executive officers. The 2015 Proxy did


                                                        48
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 49 of 106 PageID #: 472




  not disclose any issues or concerns with the effectiveness of MetLife’s internal controls. Instead,

  MetLife stated “[d]uring 2014, management updated its internal control documentation for

  changes in internal control and completed its testing and evaluation of MetLife’s system of internal

  control over financial reporting in response to the requirements set forth in Section 404 of the

  Sarbanes-Oxley Act of 2002 and related regulation.” It confirmed that MetLife’s Audit Committee

  reviewed the report of management’s assessment of the effectiveness of internal control over

  financial reporting contained in the Company’s 2014 Form 10-K. In the 2015 Proxy, MetLife

  asked that each voting shareholder approve the MetLife directors up for election and further

  approve the executive compensation plan. The Director Defendants who were nominees at this

  time were Grisé, Gutierrez, Hubbard, Kandarian, Kelly, Kennard, Kilts, Kinney, and Morrison.

            123.         On February 25, 2016, MetLife filed an annual report on Form 10-K for the fiscal

  year ended December 31, 2015 (the “2015 Form 10-K”) with the SEC, which provided the

  Company’s annual financial results and position. The 2015 Form 10-K was signed by Defendant

  Kandarian and Hele. The 2015 Form 10-K contained signed SOX certifications by Defendant

  Kandarian and Hele attesting to the accuracy of financial reporting, the disclosure of any material

  changes to the Company’s internal control over financial reporting and the disclosure of all fraud.

            124.         The 2015 Form 10-K filed on February 25, 2016 reported that during the years

  ended December 31, 2015 and 2014, MetLife repurchased 39,491,991 and 18,876,363 shares of

  common stock in the open market for $1.9 billion and $1.0 billion, respectively.

            125.         In 2016, through January 7, 2016, MetLife repurchased 1,445,864 shares of its

  common stock in the open market for $70 million pursuant to an authorization to repurchase stock

  granted in September 2015.




                                                        49
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 50 of 106 PageID #: 473




            126.         The 2015 Form 10-K stated the following regarding the Company’s controls and

  procedures:

            Item 9A. Controls and Procedures

            Management, with the participation of the Chief Executive Officer and Chief
            Financial Officer, has evaluated the effectiveness of the design and operation of the
            Company’s disclosure controls and procedures as defined in Exchange Act Rule
            13a-15(e) as of the end of the period covered by this report. Based on that
            evaluation, the Chief Executive Officer and Chief Financial Officer have
            concluded that these disclosure controls and procedures are effective.

            There were no changes to the Company’s internal control over financial reporting
            as defined in Exchange Act Rule 13a-15(f) during the quarter ended December 31,
            2015 that have materially affected, or are reasonably likely to materially affect, the
            Company’s internal control over financial reporting.

            Management’s Annual Report on Internal Control Over Financial Reporting
            Management of MetLife, Inc. and subsidiaries is responsible for establishing and
            maintaining adequate internal control over financial reporting. In fulfilling this
            responsibility, estimates and judgments by management are required to assess the
            expected benefits and related costs of control procedures. The objectives of
            internal control include providing management with reasonable, but not absolute,
            assurance that assets are safeguarded against loss from unauthorized use or
            disposition, and that transactions are executed in accordance with management’s
            authorization and recorded properly to permit the preparation of consolidated
            financial statements in conformity with GAAP.

            Management has documented and evaluated the effectiveness of the internal control
            of the Company at December 31, 2015 pertaining to financial reporting in
            accordance with the criteria established in Internal Control — Integrated
            Framework (2013) issued by the Committee of Sponsoring Organizations of the
            Treadway Commission.

            In the opinion of management, MetLife, Inc. maintained effective internal
            control over financial reporting at December 31, 2015. [Emphasis added].

            127.         On April 26, 2016, MetLife filed its definitive proxy statement on Form DEF 14A

  with the SEC (the “2016 Proxy”). The 2016 Proxy included proposals for the election of directors

  and approval of compensation paid to MetLife’s named executive officers. The 2016 Proxy did

  not disclose any issues or concerns with the effectiveness of MetLife’s internal controls. Instead,




                                                        50
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 51 of 106 PageID #: 474




  MetLife stated: “[d]uring 2015, management updated its internal control documentation for

  changes in internal control and completed its testing and evaluation of MetLife’s system of internal

  control over financial reporting in response to the requirements set forth in Section 404 of the

  Sarbanes-Oxley Act of 2002 and related regulation.” It confirmed that MetLife’s Audit Committee

  reviewed the report of management’s assessment of the effectiveness of internal control over

  financial reporting contained in the Company’s 2015 Form 10-K. In the 2016 Proxy, MetLife

  asked that each voting shareholder approve the MetLife directors up for election and further

  approve the executive compensation plan. The Director Defendants who were nominees at this

  time were Grisé, Gutierrez, Hubbard, Kandarian, Kelly, Kennard, Kilts, Kinney, and Morrison.

            128.         On March 1, 2017, MetLife filed an annual report on Form 10-K for the fiscal year

  ended December 31, 2016 (the “2016 Form 10-K”) with the SEC, which provided the Company’s

  annual financial results and position. The 2016 Form 10-K was signed by Defendant Kandarian

  and Hele. The 2016 Form 10-K contained signed SOX certifications by Defendant Kandarian and

  Hele attesting to the accuracy of financial reporting, the disclosure of any material changes to the

  Company’s internal control over financial reporting and the disclosure of all fraud.

            129.         The 2016 Form 10-K filed on March 1, 2017 reported that at December 31, 2016,

  MetLife had $2.7 billion in authority to repurchase its own common stock remaining under an

  authorization granted in November 2016.

            130.         From January 2017 through February 23, 2017, MetLife repurchased 8,718,054

  shares of its common stock in the open market for $468 million.




                                                         51
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 52 of 106 PageID #: 475




            131.         The 2016 Form 10-K stated the following regarding the Company’s controls and

  procedures:

            Item 9A. Controls and Procedures

            Management, with the participation of the Chief Executive Officer and Chief
            Financial Officer, has evaluated the effectiveness of the design and operation of the
            Company’s disclosure controls and procedures as defined in Exchange Act Rule
            13a-15(e) as of the end of the period covered by this report. Based on that
            evaluation, the Chief Executive Officer and Chief Financial Officer have
            concluded that these disclosure controls and procedures are effective.

            There were no changes to the Company’s internal control over financial reporting
            as defined in Exchange Act Rule 13a-15(f) during the quarter ended December 31,
            2015 that have materially affected, or are reasonably likely to materially affect, the
            Company’s internal control over financial reporting.

            Management’s Annual Report on Internal Control Over Financial Reporting
            Management of MetLife, Inc. and subsidiaries is responsible for establishing and
            maintaining adequate internal control over financial reporting. In fulfilling this
            responsibility, estimates and judgments by management are required to assess the
            expected benefits and related costs of control procedures. The objectives of
            internal control include providing management with reasonable, but not absolute,
            assurance that assets are safeguarded against loss from unauthorized use or
            disposition, and that transactions are executed in accordance with management’s
            authorization and recorded properly to permit the preparation of consolidated
            financial statements in conformity with GAAP.

            Management has documented and evaluated the effectiveness of the internal control
            of the Company at December 31, 2015 pertaining to financial reporting in
            accordance with the criteria established in Internal Control — Integrated
            Framework (2013) issued by the Committee of Sponsoring Organizations of the
            Treadway Commission.

            In the opinion of management, MetLife, Inc. maintained effective internal
            control over financial reporting at December 31, 2015. [Emphasis added].

            132.         On April 27, 2017, MetLife filed its definitive proxy statement on Form DEF 14A

  with the SEC (the “2017 Proxy”). The 2017 Proxy included proposals for the election of directors

  and approval of compensation paid to MetLife’s named executive officers. The 2017 Proxy did

  not disclose any issues or concerns with the effectiveness of MetLife’s internal controls. Instead,




                                                        52
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 53 of 106 PageID #: 476




  MetLife stated: “[d]uring 2016, management updated its internal control documentation for

  changes in internal control and completed its testing and evaluation of MetLife’s system of internal

  control over financial reporting in response to the requirements set forth in Section 404 of the

  Sarbanes-Oxley Act of 2002 and related regulation.” It confirmed that MetLife’s Audit Committee

  reviewed the report of management’s assessment of the effectiveness of internal control over

  financial reporting contained in the Company’s 2016 Form 10-K. In the 2017 Proxy, MetLife

  asked that each voting shareholder approve the MetLife directors up for election and further

  approve the executive compensation plan. The Director Defendants who were nominees at this

  time were Grisé, Gutierrez, Herzog, Hubbard, Kandarian, Kelly, Kennard, Kilts, Kinney, and

  Morrison.

            133.         The statements referenced above were materially false and/or misleading because

  they misinterpreted and failed to disclose the following adverse facts pertaining to the Company’s

  business and operations which were known to Defendants or recklessly disregarded by them.

  Specifically, Defendants made and/or allowed the Company to make false and/or misleading

  statements and/or failed to disclose that: (i) MetLife’s practices and procedures used to estimate

  its reserves set aside for annuity and pension payments were inadequate; (ii) MetLife had

  inadequate internal controls over financial reporting; and (iii) as a result, the statements by

  Defendants about MetLife’s business, operations and prospects were materially false and

  misleading and/or lacked a reasonable basis at all relevant times.

            134.         The 2017 Form 10-K filed on March 1, 2018 reported that during the years ended

  December 31, 2017, 2016 and 2015, MetLife repurchased 56,599,540 shares, 6,948,739 shares

  and 39,491,991 shares under previously granted repurchase authorizations for $2.9 billion, $372

  million, and $1.9 billion, respectively.




                                                        53
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 54 of 106 PageID #: 477




            135.         From January 2018 through February 16, 2018, MetLife repurchased 7,499,116

  shares of its common stock in the open market for $392 million.

            136.         The 2018 Form 10-K filed on February 22, 2019 reported that during the years

  ended December 31, 2018, 2017 and 2016, MetLife repurchased 88,029,138 shares, 56,599,540

  shares and 6,948,739 shares under previously granted repurchase authorizations for $4.0 billion,

  $2.9 billion, and $372 million, respectively.

            137.         From January 2019 through February 14, 2019, MetLife repurchased 1,947,100

  shares of its common stock in the open market for $85 million.

               Defendants Admitted that the Company’s Financial Statements Violated
               GAAP and SEC Regulations and were Materially False and Misleading

            138.         SEC Regulation S-X requires financial statements filed with the SEC to be GAAP

  compliant. Financial disclosures that fail to comply with GAAP are presumed to be misleading

  and inaccurate, even if the footnotes or other disclosures may state otherwise. See 17 C.F.R.

  §210.4-01(a)(1). Regulation S-X imposes the same GAAP compliance requirements upon interim

  financial statements. 17 C.F.R. §210.10-01(a).

            139.         In the January 29, 2018 press release, MetLife admitted its financial statements

  issued to investors during the Relevant Period were not GAAP compliant. Specifically, MetLife

  acknowledged that the statements were erroneous with respect to the Company’s adequacy of

  accounting reserves for its group annuity business practice that includes the pension risk transfer

  annuity products.

            140.         Liabilities reported under GAAP are estimated based, in part, on the present value

  of estimated future benefits to be paid. See Accounting Standards Codification (“ASC”) No. 944,

  Financial Services—Insurance. Therefore, to be GAAP compliant, a company must estimate and

  report its liabilities based on the amount of estimated claims and liabilities it will pay in the future



                                                         54
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 55 of 106 PageID #: 478




  to policyholders and other beneficiaries. MetLife’s financial statements, by understating the

  present value of those estimated future claim payments, violated GAAP.

            141.         As a result, MetLife has now amended the financial statements issued to investors

  during the 2017, 2016 and 2015 fiscal years to correct such financial misstatements. Among other

  periods, MetLife determined that the misstatements concerning its group annuity accounting

  reserves has caused the Company’s:

            •            net income for the year ended December 31, 2016, to be overstated by
                         approximately 3%;

            •            net loss during the quarter ended September 30, 2017, to be understated by
                         approximately 10%; and

            •            net income for the quarter ended June 30, 2016, to be overstated by
                         approximately 5%.

            142.         In addition, MetLife has admitted that the misstatements of its group annuity

  accounting reserves before 2015 (i.e., 2013 and 2014 fiscal years within the Relevant Period) has

  caused the Company’s net income to be overstated by approximately $200 million.

            143.         MetLife’s financial statements concerning “liabilities for future policy benefits”

  included the Company’s accounting reserves for MetLife’s pension risk transfer business. During

  the Relevant Period, MetLife’s annual and quarterly reports filed with the SEC characterized the

  Company’s “liabilities for future policy benefits” as being “critical” accounting estimates. These

  annual and quarterly reports also explained that the Company’s liabilities for future policy benefits

  are established using actuarial estimates of the amount of future pension benefits MetLife is

  obligated to pay pension risk transfer annuitants.

            144.         Given the “critical” nature of these accounting estimates, it was incumbent upon

  Defendants to ensure that its accounting reserves for pension risk transfer annuitants were

  accurately maintained. In fact, in 2002, the SEC issued the Financial Reporting Release No. 60,



                                                         55
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 56 of 106 PageID #: 479




  Cautionary Advice Regarding Disclosure About Critical Accounting Policies, urging public

  companies to pay “special attention” to their most critical accounting policies and cautioning

  managers of public companies to “bring particular focus to the evaluation of the critical accounting

  policies” and to make certain that they can “defend the quality and reasonableness of the most

  critical policies.”

            145.         Despite the foregoing SEC regulatory requirements, critical accounting estimates

  associated with the Company’s accounting reserves for pension risk transfer annuitants were

  prepared with such lack of care that they were misstated by over $500 million. Throughout the

  Relevant Period, MetLife was repeatedly caused to misrepresent, and Defendant Kandarian and

  Hele repeatedly falsely certified, that the Company’s internal controls were operating effectively

  when, in fact, MetLife’s most critical accounting estimates were operated with material

  weaknesses and ineffective controls, as Defendants have now admitted.

            146.         GAAP, in the SEC’s Staff Accounting Bulletin No. 99, Materiality (“SAB No. 99”),

  provides that materiality in the context of financial information not only includes a quantitative

  assessment of the magnitude of a misstatement, but also requires a qualitative assessment of the

  factual context in which the user of the false financial statements would view the financial

  information.

            147.         In addition, SAB No. 99 provides that the “volatility of the price of a registrant’s

  securities in response to certain types of disclosures may provide guidance as to whether investors

  regard quantitatively small misstatements as material.”

            148.         Likewise, GAAP, as articulated in the SEC’s Codification of Staff Accounting

  Bulletins Topic 1M (“CSAB Topic 1M”), provides that materiality in the context of a financial

  misstatement not only includes an assessment of the magnitude of the misstatement in percentage




                                                          56
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 57 of 106 PageID #: 480




  terms, but also requires an assessment of the factual context in which the user of financial

  statements would view the financial misstatement (referred to in accounting and auditing literature

  as “quantitative” and “qualitative” factors).

            149.         For example, CSAB Topic 1M notes that even quantitatively small financial

  misstatements may be material if management has intentionally made adjustments to various

  financial statement items in a manner inconsistent with GAAP. Accordingly, CSAB Topic 1M

  cautions that SEC registrants “should not assume that even small intentional misstatements in

  financial statements” are immaterial.

            150.         Here,   Defendants   self-servingly   characterize   the   Company’s   financial

  misstatements relating to MetLife’s pension risk transfer business as being “immaterial,” but admit

  that MetLife’s financial statements were materially misstated in quantitative terms for the fiscal

  quarters ended June 30, 2016 and September 30, 2017 (i.e., those financial statements contained

  in MetLife’s August 5, 2016, and November 6, 2017, Forms 10-Q). Thus, MetLife has admitted

  that its financial statements for these two fiscal quarters were materially misstated.

            151.         The remaining Relevant Period fiscal years and quarters are also material given

  numerous qualitative factors that demonstrate the materiality of these financial misstatements.

  Indeed, it is inconceivable that a reasonable investor would consider financial misstatements in

  excess of one-half billion dollars to be immaterial when making an investment decision, especially

  given, among other things: (i) the importance of pension risk transfers to MetLife’s U.S. business;

  (ii) the importance of MetLife’s ability to timely locate and pay annuitants in the aftermath of the

  Multi-State Investigation and the 2012 Settlement Agreement; (iii) the Company’s need to

  implement the Pilot Program to address its failure to accurately locate annuitants; (iv) that, as a

  result of this illegal and improper practice, MetLife experienced its first material weakness in




                                                        57
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 58 of 106 PageID #: 481




  internal control over financial reporting since SOX became effective in 2006; (v) that Defendant

  Kandarian, Hele, and Lenna, were forced to depart the Company for overseeing this illegal and

  improper practice and MetLife was exposed to significant liability in the Massachusetts Litigation

  and the NYDFS Investigation; and (vi) the significant negative market reaction to the revelations

  contained in the 12/15/2017 Form 8-K and the 1/29/2018 press release, which erased over $5

  billion of MetLife’s market capitalization.

            152.         Moreover, financial improprieties resulting in financial misstatements of such

  magnitude bear directly upon the integrity of MetLife’s financial reporting and the risk premium

  investors assigned to MetLife’s common stock, particularly when such misstatements were

  associated with improprieties related to the Company’s most critical accounting estimates. The

  financial misstatements challenged herein were undoubtedly material to MetLife’s investors.

            153.         Accordingly, the financial statements and related financial disclosures contained in

  the following annual and quarterly reports that MetLife filed with the SEC during the Relevant

  Period were materially false and misleading:

   Date                            Type                     Description
   02/27/13                        Form 10-K                Annual Report for FY 12
   07/07/13                        Form 10-Q                Quarterly Report for 1Q13
   08/07/13                        Form 10-Q                Quarterly Report for 2Q13
   11/07/13                        Form 10-Q                Quarterly Report for 3Q13
   02/27/14                        Form 10-K                Annual Report for FY 13
   05/08/14                        Form 10-Q                Quarterly Report for 1Q14
   08/08/14                        Form 10-Q                Quarterly Report for 2Q14
   11/06/14                        Form 10-Q                Quarterly Report for 3Q14
   02/27/15                        Form 10-K                Annual Report for FY 14
   05/08/15                        Form 10-Q                Quarterly Report for 1Q15
   08/06/15                        Form 10-Q                Quarterly Report for 2Q15
   11/05/15                        Form 10-Q                Quarterly Report for 3Q15
   02/25/16                        Form 10-K                Annual Report for FY 15
   05/06/16                        Form 10-Q                Quarterly Report for 1Q16
   08/05/16                        Form 10-Q                Quarterly Report for 2Q16
   11/03/16                        Form 10-Q                Quarterly Report for 3Q16
   03/01/17                        Form 10-K                Annual Report for FY 16


                                                          58
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 59 of 106 PageID #: 482




   Date                            Type                     Description
   05/05/17                        Form 10-Q                Quarterly Report for 1Q17
   08/04/17                        Form 10-Q                Quarterly Report for 2Q17
   11/06/17                        Form 10-Q                Quarterly Report for 3Q17

            154.         The financial statements and related financial disclosures in the MetLife SEC

  filings listed above were materially false and misleading when made because they misrepresented,

  or failed to disclose: (i) that MetLife’s financial statements were presented in violation of GAAP;

  (ii) that MetLife’s financial statements were materially misstated and should not have been relied

  upon because the Company’s practice for locating pension risk transfer annuitants during the

  Relevant Period was improper and illegal; and (iii) that MetLife’s financial statements were

  unreliable and materially misstated because the Company’s internal controls over financial

  reporting contained material weaknesses.

             Defendants’ Accounting Reserves Statements Omitted Material Information

            155.         In addition to admitting that MetLife’s financial statements violated GAAP and that

  the Company had material weaknesses in internal control over financial reporting at all relevant

  times during the Relevant Period, Defendants also admitted that MetLife understated accounting

  reserves due to MetLife’s improper practice for locating pension risk transfer annuitants. This

  violated GAAP, which requires financial adjustments to accounting reserves in the ordinary course

  to be corrected in financial statements on a prospective basis.

            156.         Defendants did not do that during the Relevant Period. Instead, MetLife made

  retroactive adjustments to its historical pension risk transfer accounting reserves, and then reissued

  the Company’s previously issued financial statements, a process which, under GAAP, is only to

  be utilized when correcting mistakes and oversights or misunderstandings of facts existing at the

  time the financial statements were prepared. Accordingly, MetLife’s financial misstatements

  during the Relevant Period were not due to benign, incorrect judgments in calculating the


                                                         59
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 60 of 106 PageID #: 483




  Company’s pension risk transfer accounting reserve estimates. See, e.g., ASC No. 250 Accounting

  Changes and Error Correction.

            157.         MetLife is required by applicable accounting standards and legal requirements to

  maintain reserves sufficient to pay, among other annuitants, its pension risk transfer annuitants.

  Once MetLife incorrectly presumed that these annuitants were deceased, the Company released

  the related benefit amount from its accounting reserves, which Defendants have now admitted

  artificially inflated MetLife’s historical profits by over $500 million.

            158.         Notwithstanding the foregoing, MetLife, at all relevant times during the Relevant

  Period, was caused to falsely and misleadingly assure investors that it had maintained adequate

  accounting reserves to meet the Company’s obligations, including those for pension risk transfer

  annuitants.

            159.         Specifically, each annual report that MetLife filed with the SEC during the Relevant

  Period contained the following materially false and misleading statements as they pertained to the

  Company’s accounting reserves:

            Policyholder Liabilities

            We establish, and carry as liabilities, actuarially determined amounts that are
            calculated to meet our policy obligations when a policy matures or is surrendered,
            an insured dies or becomes disabled or upon the occurrence of other covered events,
            or to provide for future annuity payments. Our liabilities for future policy benefits
            and claims are established based on estimates by actuaries of how much we will
            need to pay for future benefits and claims. For life insurance and annuity products,
            we calculate these liabilities based on assumptions and estimates, including
            estimated premiums to be received over the assumed life of the policy, the timing
            of the event covered by the insurance policy, the amount of benefits or claims to be
            paid and the investment returns on the investments we make with the premiums we
            receive. We establish liabilities for claims and benefits based on assumptions and
            estimates of losses and liabilities incurred. Amounts for actuarial liabilities are
            computed and reported in the consolidated financial statements in conformity with
            GAAP. For more details on policyholder liabilities see “Management’s Discussion
            and Analysis of Financial Condition and Results of Operations – Summary of
            Critical Accounting Estimates – Liability for Future Policy Benefits” and



                                                          60
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 61 of 106 PageID #: 484




            “Management’s Discussion and Analysis of Financial Condition and Results of
            Operations – Policyholder Liabilities.”

            Pursuant to state insurance laws and country regulators, MetLife, Inc.’s insurance
            subsidiaries establish statutory reserves, reported as liabilities, to meet their
            obligations on their respective policies. These statutory reserves are established in
            amounts sufficient to meet policy and contract obligations, when taken together
            with expected future premiums and interest at assumed rates.

                                                     ***

            Policy and Contract Reserve Adequacy Analysis

            Annually, our U.S. insurance subsidiaries are required to conduct an analysis of
            the adequacy of all statutory reserves. In each case, a qualified actuary must submit
            an opinion which states that the statutory reserves make adequate provision,
            according to accepted actuarial standards of practice, for the anticipated cash flows
            required by the contractual obligations and related expenses of the U.S. insurance
            subsidiary. The adequacy of the statutory reserves is considered in light of the assets
            held by the insurer with respect to such reserves and related actuarial items
            including, but not limited to, the investment earnings on such assets, and the
            consideration anticipated to be received and retained under the related policies and
            contracts. The Company may increase reserves in order to submit an opinion
            without qualification. Since inception of this requirement, our U.S. insurance
            subsidiaries which are required by their states of domicile to provide these
            opinions have provided such opinions without qualifications.

            160.         Although the quoted passage above came from MetLife’s Form 10-K filing for

  fiscal year 2012, dated February 27, 2013, Defendant Kandarian made the same false statements

  about the Company’s reserves in the following annual and quarterly SEC filings issued during the

  Relevant Period:

   Date                           Type                  Description
   02/27/13                       Form 10-K             Annual Report for FY 12
   02/27/14                       Form 10-K             Annual Report for FY 13
   02/27/15                       Form 10-K             Annual Report for FY 14
   02/25/16                       Form 10-K             Annual Report for FY 15
   03/01/17                       Form 10-K             Annual Report for FY 16

            161.         By making statements concerning the topic of MetLife’s accounting reserves,

  which included those reserves designed to ensure that sufficient funds existed to compensate



                                                      61
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 62 of 106 PageID #: 485




  pension risk transfer annuitants, Defendants had a duty to be complete and truthful in such

  statements. Because Defendants failed to disclose that MetLife’s accounting reserves were being

  illegally and improperly released due to the Company’s practice of presuming that pension risk

  transfer annuitants were deceased without sufficient evidence to make that determination, and

  without cross-checking the SSA-DMF, as the Company did each month for other group annuitants,

  these statements omitted material information from MetLife’s investors, thereby rendering each of

  these statements materially false and misleading.

            162.         Defendants’ failure to adequately disclose an accurate portrayal of the Company’s

  reserve practices for pension risk transfer annuitants during the Relevant Period in the SEC filings

  referenced in the table above rendered these statements materially false and misleading.

                          The Statements About the Company’s Pension Risk Transfer
                                   Obligations Omitted Material Information

            163.         During the Relevant Period, Defendants often spoke about the Company’s

  obligation to locate and compensate annuitants as being a critical component of its pension risk

  transfer business. Specifically, Defendants repeatedly stated that “[t]he Company fully guarantees

  [pension risk transfer] benefit payments and is ultimately responsible for all [pension risk transfer]

  benefit payments.”

            164.         That statement was repeatedly disseminated by Defendants to investors in the

  following SEC filings made by MetLife during the Relevant Period:

   Date                            Type                    Description
   02/27/14                        Form 10-K               Annual Report for FY 13
   02/27/15                        Form 10-K               Annual Report for FY 14
   05/21/15                        Form 8-K                Segment Reporting Changes and Other
                                                           Updates
   02/25/16                        Form 10-K               Annual Report for FY 15
   11/18/16                        Form 8-K                Segment Reporting Changes and Other
                                                           Updates
   03/01/17                        Form 10-K               Annual Report for FY 16


                                                         62
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 63 of 106 PageID #: 486




            165.         By making statements concerning the topic of MetLife’s responsibility for paying

  pension risk transfer annuitants, Defendants had a duty to be complete and truthful in those

  statements. Because Defendants failed to disclose that MetLife’s practice for locating pension risk

  transfer annuitants was illegal and improper and was causing the Company to not pay these

  annuitants, and the corresponding impact on the Company’s financial performance, internal

  controls, and reserves that this illegal and improper practice was having at all relevant times during

  the Relevant Period, this statement omitted material information from MetLife’s investors, thereby

  rendering each making of this statement materially false and misleading.

            166.         Defendants’ failure to adequately disclose an accurate portrayal of the Company’s

  ability to fulfill its responsibility to pay pension risk transfer annuitants during the Relevant Period

  in the SEC filings referenced in the table above rendered this statement materially false and

  misleading.

            167.         In addition, during a MetLife investor conference call on December 12, 2014,

  Wheeler responded to an analyst’s question about MetLife’s view of the pension risk transfer

  business at that time. In providing his response, Wheeler made the following materially false and

  misleading statements, stating, in pertinent part, as follows:

            Jimmy Bhullar (J.P. Morgan Analyst): Good morning. Had a question for Bill.
            I think in your presentation you mentioned that for each $1 billion of pension
            closeout sales the earnings are equal to about $10 million. So relatively high ROE,
            and assuming that equity’s like close to 5% or 6% of assets, implies high teens ROE
            on that business. Does that make sense?

            Related to that is when you have lost – you’ve done a few deals but obviously
            you’ve lost on a lot of the large deals that have been announced. So just wondering
            if you could talk in a little bit more detail on when you have lost deals in the pension
            closeout markets, has it been more because of pricing or is it capabilities or other
            things that have enabled some of your competitors to actually end up with a bigger
            market share over the past year or two years?




                                                         63
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 64 of 106 PageID #: 487




            Wheeler: Jimmy, couple things. So in terms of incremental sales and earnings
            contribution and the relative ROE of that contribution, I think your rule of thumb
            of 5% to 6% capital allocation for a new closeout is probably a little low. It’s
            probably closer to 7% or 8%. Each deal is a little different. The asset mix is a little
            different.

            Remember, there’s a lot of – there’s some equities in those closeout portfolios to
            deal with the long-term liability. So the ROEs I think are still attractive. But they’re
            not high teens, they’re probably mid-teens, roughly. So that’s sort of one.

            In terms of how we feel about the market and the fact that even though we’ve had
            a lot of good success in terms of winning deals in, I would say, the mid-sized
            market, we have not been successful in the jumbo. One, there’s not a lot of jumbo
            deals so it’s a small group of data points.

            I think the issue is is you see pricing -- I think pricing is the most important thing
            in terms of winning any closeout. I think capabilities matters. I think our capabilities
            in this market are as good as anyone’s.

            We have been in this market a long time and we have done a lot of deals over the
            years and we have invested a significant amount of money in a new administrative
            platform. Remember, we’re going to be administering these cases for literally
            decades. So you have to have the right kind of investment in technology to make
            sure that you can administer them effectively, gee, 15, 20 years from now.

            So we’ve spent a lot of money in our new administrative platform to do that.
            [Emphasis added].

            168.         By making statements concerning the topics of: (i) MetLife’s responsibility for

  administering payments to pension risk transfer annuitants; and (ii) investments that MetLife made

  to its administrative platform for this purpose, Wheeler had a duty to be complete and truthful in

  his statements. Because Wheeler failed to disclose that MetLife’s practice for locating pension

  risk transfer annuitants was illegal and improper—which Wheeler knew, or recklessly disregarded,

  as he was in charge of MetLife’s U.S. business when: (i) the 2012 Settlement Agreement

  specifically excluded pension risk transfer annuitants but caused the Company to update its

  practices for locating other annuitants; and (ii) MetLife was receiving monthly reports from the

  SSA-DMF to determine that group annuitants were deceased so that payments to them could be




                                                        64
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 65 of 106 PageID #: 488




  stopped, but ignored that those same reports did not contain the names of those pension risk

  transfer annuitants who were being improperly presumed as dead—and the corresponding impact

  on the Company’s financial performance, internal controls, and reserves that this illegal and

  improper practice was having at all relevant times during the Relevant Period, these statements

  omitted material information from MetLife’s investors, thereby rendering these statements

  materially false and misleading.

            169.         Wheeler’s failures to adequately disclose an accurate portrayal of the Company’s

  ability to fulfill its responsibility to pay pension risk transfer annuitants during the Relevant Period

  in the statements above rendered these statements materially false and misleading.

            170.         In addition, the statements made by Wheeler were materially false and misleading

  when made because MetLife had not invested in a new administrative platform for its pension risk

  transfer business. Instead, as the Company admitted at the end of the Relevant Period, at all

  relevant times before and during the Relevant Period, the Company employed an improper practice

  for locating pension risk transfer annuitants that consisted of just two form letters and then, if no

  response was received, death was presumed. No other steps were taken. Accordingly, Wheeler’s

  statements were materially false when made.

    Omissions Based on Violations of Item 303 of SEC Regulation S-K [17 C.F.R. § 229.303]

            171.         Pursuant to Item 303, and the SEC’s related interpretive releases thereto, an issuer

  is required to disclose known trends, uncertainties or risks that have had, or are reasonably likely

  to have, a materially adverse impact on net sales or revenues or income from continuing operations.

  Such disclosure is required by an issuer in the management’s discussion and analysis section of

  Forms 10-K and Forms 10-Q.




                                                          65
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 66 of 106 PageID #: 489




            172.         In May 1989, the SEC issued an interpretive release on Item 303 (the “1989

  Interpretive Release”), stating, in pertinent part, as follows:

            Required disclosure is based on currently known trends, events and uncertainties
            that are reasonably expected to have material effects, such as: A reduction in the
            registrant’s product prices; erosion in the registrant’s market share; changes in
            insurance coverage; or the likely non-renewal of a material contract.

                                                         ***

            A disclosure duty exists where a trend, demand, commitment, event or uncertainty
            is both presently known to management and reasonably likely to have material
            effects on the registrant’s financial condition or results of operation.

            173.         Furthermore, the 1989 Interpretive Release sets forth the following test to determine

  if disclosure under Item 303(a) is required:

            Where a trend, demand, commitment, event or uncertainty is known, management
            must make two assessments:

            (1)          is the known trend, demand, commitment, event or uncertainty likely to
                         come to fruition? If management determines that it is not reasonably likely
                         to occur, no disclosure is required.

            (2)          if management cannot make that determination, it must evaluate objectively
                         the consequences of the known trend, demand, commitment, event or
                         uncertainty, on the assumption that it will come to fruition. Disclosure is
                         then required unless management determines that a material effect on the
                         registrant’s financial condition or results of operations is not reasonably
                         likely to occur.

            174.         Item 303 required the disclosure of known risks and uncertainties to MetLife

  presented by the Company’s reliance on an illegal and improper practice for locating pension risk

  transfer annuitants. The Company did not make such required disclosures in the Forms 10-K and

  Forms 10-Q filed during the Relevant Period. The specific Forms 10-K and Forms 10-Q in which

  Defendants failed to comply with Item 303 are listed below:

            Date                          Type                     Description
            02/27/13                      Form 10-K                Annual Report for FY 12
            07/07/13                      Form 10-Q                Quarterly Report for 1Q13


                                                          66
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 67 of 106 PageID #: 490




            Date                         Type                    Description
            08/07/13                     Form 10-Q               Quarterly Report for 2Q13
            11/07/13                     Form 10-Q               Quarterly Report for 3Q13
            02/27/14                     Form 10-K               Annual Report for FY 13
            05/08/14                     Form 10-Q               Quarterly Report for 1Q14
            08/08/14                     Form 10-Q               Quarterly Report for 2Q14
            11/06/14                     Form 10-Q               Quarterly Report for 3Q14
            02/27/15                     Form 10-K               Annual Report for FY 14
            05/08/15                     Form 10-Q               Quarterly Report for 1Q15
            08/06/15                     Form 10-Q               Quarterly Report for 2Q15
            11/05/15                     Form 10-Q               Quarterly Report for 3Q15
            02/25/16                     Form 10-K               Annual Report for FY 15
            05/06/16                     Form 10-Q               Quarterly Report for 1Q16
            08/05/16                     Form 10-Q               Quarterly Report for 2Q16
            11/03/16                     Form 10-Q               Quarterly Report for 3Q16
            03/01/17                     Form 10-K               Annual Report for FY 16
            05/05/17                     Form 10-Q               Quarterly Report for 1Q17
            08/04/17                     Form 10-Q               Quarterly Report for 2Q17
            11/06/17                     Form 10-Q               Quarterly Report for 3Q17

            175.         MetLife’s SEC filings referenced above did not mention any risks or uncertainties

  to the Company’s business associated with relying on an improper and illegal practice for locating

  pension risk transfer annuitants.

            176.         As detailed herein, however, the Company’s practice for locating pension risk

  transfer annuitants was known to be improper at all relevant times throughout the Company,

  because: (i) the Company acknowledged at the end of the Relevant Period that this practice was

  both improper and ongoing at all relevant times; (ii) the Internal Audit Report acknowledged that

  there were “control weaknesses” caused by this improper practice; and (iii) the Company’s

  earnings benefitted from this practice throughout the Relevant Period, meaning Defendants knew

  that this improper and illegal practice was contributing to those earnings. The use of this improper

  and illegal practice presented risks and uncertainties to MetLife’s business and operations given

  the uncertain – yet materially adverse – impact on MetLife that this practice for pension risk

  transfer annuitants could – and did – have.



                                                         67
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 68 of 106 PageID #: 491




                                   THE TRUTH BEGINS TO TUMBLE OUT

            177.         On December 15, 2017, the Company filed a Form 8-K with the SEC during

  aftermarket hours announcing that the Company has not been able to locate some of the

  Company’s annuitant population and its plan to provide an update upon the filing of the Form 10-

  K for the year ending December 31, 2017, stating in relevant part:

            Further, MetLife has been in the retirement business for many decades. As practices
            have evolved, we are improving the process used to locate a small subset of our
            total group annuitant population of approximately 600,000 that have moved jobs,
            relocated, or otherwise can no longer be reached via the information provided for
            them. We currently believe the portion of the subset that is most impacted is
            less than 5% of our total group annuitant population and they tend to be smaller
            size cases with average benefits of less than $150 per month.
            We are making our process more robust to include a wider set of search techniques
            and better utilize available technology. Taking these actions would result in
            strengthening reserves, which in the period recorded may be material to our results
            of operations and is not reflected in the outlook presented herein. We do not have
            an estimate at this point but we plan to provide further disclosure on our fourth
            quarter earnings call and in our annual report on Form 10-K for the year ended
            December 31, 2017.

            178.         The same day, The Wall Street Journal published the article, “MetLife Discloses

  Failure to Pay Thousands of Workers’ Pensions” which discussed how MetLife failed to pay

  monthly pension benefits and how long this wrongdoing was occurring, stating in relevant part:

            MetLife Inc. said it had failed to pay monthly pension benefits to possibly tens of
            thousands of workers in accounts that it has on its books as part of its large
            retirement business.

            The New York insurer said it is seeking to find the retirees who are owed money
            and who generally have average benefits of less than $150 a month. It said it
            believes the group represents less than 5% of about 600,000 people who receive
            certain benefits from the firm.

            The discovery of the overdue money and the process of locating the missing people
            to pay them would require strengthening reserves, MetLife said in a filing. The
            company also said the amount “may be material to our results of operations.”

            The workers affected by Friday’s disclosure were likely owed a defined amount of
            monthly income when MetLife took on responsibility for the pensions from their


                                                        68
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 69 of 106 PageID #: 492




            employers, under a booming business known as pension risk transfer. MetLife
            didn’t say in what years it had acquired these particular pension plans, how many
            different plans the people were involved in, and how many years of missing income
            was owed.

            Some Wall Street analysts assumed that the payments could be 10 or more years,
            overdue. At $150 a month for 30,000 people—5% of the 600,000—over 10 years,
            that could be up to $540 million. [Emphasis added].

            179.         On December 18, 2017, Pension & Investments published an article entitled

  “MetLife discloses it failed to pay benefits to some retirees from annuity buyouts” that included

  an emailed statement from MetLife. This article provides in part:

            MetLife said in an emailed statement on Monday that its prior process for locating
            retirees who fell into those categories was insufficient. The company declined to
            comment on the total amount and how far back the missed payments go.
            “While it is still difficult to track everyone down, we have not been as aggressive
            as we could have been,” the company said in a statement. “When we realized this
            was a significant issue, we launched an effort to do three things: figure out what
            happened, strengthen our processes so that we do a better job locating retirees, and
            promptly pay anyone we find — as we always do. We are implementing enhanced
            techniques within MetLife’s retirement and income solutions business to better
            locate and promptly pay any group annuitant who may be entitled to benefits.”
            “We are deeply disappointed that we fell short of our own high standards. Our
            customers deserve better. We are committed to making this right for our customers.
            We found the issue, we self-reported it and we are committed to doing better,” the
            statement concluded. The company said it is cooperating with regulators.
            180.         This article also noted that Massachusetts and the chief of its securities division,

  had begun an investigation into MetLife not paying benefits to that population.

            181.         On this news, shares of MetLife fell $0.62 per share or over 1.2% over the next two

  trading days to close at $50.79 per share on December 19, 2017, resulting in direct monetary loss

  to investors.

            182.         According to the litigation commenced against MetLife by the Massachusetts

  Securities Division (“Massachusetts Litigation”), which was launched against MetLife in June

  2018 by the Massachusetts Securities Division’s Enforcement Section, the form letters used by



                                                          69
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 70 of 106 PageID #: 493




  MetLife were potentially confusing to annuitants because they did not make clear the connection

  between MetLife and the annuitants’ former employer. In other words, annuitants were often

  unaware that their benefits were being paid by MetLife instead of by their former employer. This

  was significant because pension risk transfer annuitants are generally not notified when their

  benefits are transferred from their former employer to an insurance company. Thus, many

  annuitants may not have even understood why MetLife was contacting them in the first instance.

  This confusion is something Defendants could have easily remedied during the Relevant Period.

  They chose not to do so.

            183.         On June 25, 2018, MetLife was also sued by Galvin and the Massachusetts

  Securities Division’s Enforcement Section in the Massachusetts Litigation for allegedly violating

  Mass. Gen. Laws ch. 110A, §101(2) (“Mass. Section 101”), which closely resembles SEC Rule

  10b-5, but does not have an implied private right of action.

            184.         Specifically, the Massachusetts Litigation challenged some of the same statements

  concerning internal controls and accounting reserves from MetLife’s Form 10-Ks issued during

  the Relevant Period for violating Mass. Section 101.

            185.         The Massachusetts Litigation sought, among other things, to impose an

  administrative fine on MetLife and to have MetLife censured. In addition, the Massachusetts

  Litigation sought to require MetLife to locate all Massachusetts residents eligible for pension risk

  transfer benefits from MetLife, to notify such Massachusetts residents of the benefits they are

  owed, and to immediately pay these benefits to those Massachusetts residents, with interest. The

  Massachusetts Litigation did not purport to seek damages on behalf of MetLife’s investors.

            186.         In a press release issued in connection with the announcement of the Massachusetts

  Litigation on June 25, 2018, Galvin commented about the ease with which his office was able




                                                         70
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 71 of 106 PageID #: 494




  to locate Massachusetts retirees whose pension benefits were improperly withheld by MetLife,

  stating, in pertinent part, as follows:

            The complaint filed by Galvin’s office alleges that MetLife’s public filings
            contained material misstatements about the company’s finances resulting from
            the failure to adequately administer employer pension plans. Under these pension
            plans, MetLife was responsible for reserving enough money to make payments to
            Massachusetts pensioners, whose average age was 72. Instead, some reserves were
            released and became assets which inflated MetLife’s bottom line.


            The charges brought by Galvin’s office are the result of an investigation opened by
            his Securities Division in December 2017, after MetLife announced that it had lost
            track of tens of thousands of pensioners to whom they owed payments. MetLife
            had acquired the pension obligations from the retirees’ employers.

            “Once we were notified of these so-called missing pensioners, my first priority was
            to track down Massachusetts seniors who were owed back pension payments,”
            Galvin said. “My office was able to locate a majority of the missing Massachusetts
            residents within just a few weeks. In fact, approximately half of these seniors
            were still living at the same address MetLife had on file for them for the entire
            time MetLife failed to make payments to people they had so callously designated
            as ‘presumed dead.’”


            “The payments to individual retirees may seem small to MetLife, but for the retired
            nurses, salesmen, shipbuilders, grocery clerks, and other seniors affected who are
            living primarily on social security, these payments were significant,” Galvin added.

                                               *     * *
            “MetLife has an obligation to provide truthful statements in its public filings.
            They did not,” Galvin said. “Shareholders and investors were denied the ability
            to rely on MetLife’s public statements. My action today is based on the misleading
            statements as to MetLife’s financial condition.” [Emphasis added].

            187.         The Massachusetts Litigation highlighted the harm that MetLife’s Relevant Period

  failures to locate pension risk transfer annuitants had on retirees, discussing, for example, a

  Vietnam war veteran who retired from a shipyard in 1986 but did not begin receiving his benefits

  from MetLife until 2018.




                                                        71
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 72 of 106 PageID #: 495




            188.         On December 19, 2018, the Massachusetts Securities Division publicly announced

  that it had entered into the MA Consent Order with MetLife on December 18, 2018, thereby

  concluding the Massachusetts Litigation.

            189.         According to the MA Consent Order, MetLife violated Mass. Section 101 by

  utilizing an improper practice for locating pension risk transfer annuitants and releasing reserves

  for those annuitants after presuming they had died without having a reasonable basis for this

  determination.

            190.         By entering into the MA Consent Order, MetLife was publicly censured by the

  Massachusetts Securities Division and ordered to pay a $1 million administrative fine—among the

  higher end of fines leveled by the Massachusetts Securities Division.

            191.         In addition, the MA Consent Order requires MetLife to adopt many of the practices

  for locating missing annuitants that the Company was forced to adopt for other annuitants as part

  of the 2012 Settlement Agreement. This further supports Defendants’ knowledge, or reckless

  disregard, of why it was improper for MetLife to exclude pension risk transfer annuitants from the

  enhanced location practices required by the 2012 Settlement Agreement.

            192.         Specifically, in order to ensure that MetLife locates missing pension risk transfer

  annuitants, the MA Consent Order requires MetLife to utilize certified mail, telephone calls,

  database searches for updated addresses, contacting employers for updated addresses, and

  contacting family members of the annuitant. Among other things, the MA Consent Order provides,

  in pertinent part, as follows:

            I. [MetLife] has and will continue to take reasonable steps to locate the
            Massachusetts Annuitant Population eligible for benefits pursuant to [MetLife]
            group annuity contracts, process all past due amounts plus any interest owed, and
            effect all continuing payments. The following shall constitute reasonable steps:




                                                         72
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 73 of 106 PageID #: 496




                 1. Up to three (3) letters will be mailed to the most current address on file. The
                    first mailing will be a certified letter. The second and third letters will be
                    sent by first class mail if [MetLife] does not receive a response to the first
                    letter. If any of the letters are returned as undeliverable, a manual search
                    for a more current address will be conducted. If an alternate address is
                    found, a new certified letter will be mailed to the updated address and the
                    letter count is reset. If no alternate address is found, the second and third
                    letters will be mailed to the original address. The manual search will be
                    through Accurint or one of [MetLife’s] data vendors to obtain a better
                    address;

                 2. If still not located, [MetLife] will make best efforts to make up to three (3)
                    outbound telephone calls on different days of the week and at different
                    times of the day where a telephone number is available;

                 3. If still not located and [MetLife] has client contact information, [MetLife]
                    will make reasonable efforts to attempt to reach the plan sponsor or
                    company contact to request participant information;

                 4. If still not located and contact information is available for a spouse or
                    designated beneficiary, [MetLife] will attempt to contact the spouse and/or
                    designated beneficiary; and

                 5. [MetLife] shall provide a certification within one-hundred twenty (120)
                    days of this Order of the remaining Massachusetts Annuitant Population
                    deemed unresponsive, including the identity of the annuitant and all steps
                    taken to contact the annuitant.

                                                 *      *    *

            L. [MetLife] shall provide the Enforcement Section with any related additional
            information or documentation reasonably requested by the Enforcement Section for
            three-hundred sixty-five (365) days after this Order, such as documentation
            submitted by annuitants and documentation supporting [MetLife’s] decision
            regarding the resolution process;


            M. [MetLife] shall, by March 31, 2019, provide to the Enforcement Section a copy
            of the formalized written policies and procedures designed to establish and maintain
            contact with annuitants whose benefits have not commenced. These policies and
            procedures may be updated on a going forward basis as necessary. Failure to
            comply with or modify the policies and procedures referenced in this paragraph
            only shall not constitute a failure to comply with terms of this Order. [Emphasis
            added].




                                                      73
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 74 of 106 PageID #: 497




            193.         Thereafter, the NYDFS Investigation concluded on January 28, 2019, with the

  issuance of the NYDFS Consent Order and the NYDFS Press Release. The NYDFS announced

  that MetLife had been fined $19.75 million and was responsible for paying $189 million in

  restitution, with $66 million still owed as of January 2019.

            194.         The NYDFS Press Release explains the relevant portions of the NYDFS’s findings,

  and the relief agreed to between the NYDFS and MetLife, as detailed in the NYDFS Consent

  Order. Specifically, the NYDFS Press Release states, in pertinent part, as follows:

            Financial Services Superintendent Maria T. Vullo today announced that the
            Department of Financial Services (DFS) has entered into a consent order with
            MetLife Insurance Company, under which the insurer will pay a penalty of
            $19,750,000 for violations of New York Insurance Law stemming from a DFS
            examination which found that the insurer failed to properly locate and pay
            benefits to thousands of New York insureds and beneficiaries. As part of the
            consent order, MetLife will also pay retroactive benefits to policyholders in New
            York State and elsewhere totaling more than $189 million. The insurer has already
            paid $123 million of the approximately $189 million to consumers whose group
            annuity benefits had been lost or delayed and will pay the remainder going forward.


                                                    *    *   *

            In today’s consent order, MetLife was cited for violations dating back to 1992 and
            extending to 2017, including:

                        Improperly released reserves for 13,712 group annuity certificates,
                         resulting in a subsequent reserve increase of more than $500 million;

                        Failure to adequately search for group annuity certificate holders to
                         whom it owed pension benefits;

                        Failure to perform a cross-check against the Social Security Death
                         Master File for group annuitants where a Social Security number was
                         missing or a number was invalid;

                        Failure to take reasonable efforts to confirm the death of an insured and
                         timely commence outreach to beneficiaries where it did not have specific
                         information in its administrative systems;

                        Failure to research and timely commence outreach where certain variations


                                                        74
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 75 of 106 PageID #: 498




                         of an insured’s information existed in its administrative systems;

                        Failure to ensure that variable annuity replacement disclosure statements
                         were accurate and compliant with the law; and

                        Failure to present consumers with an accurate comparison of the fees and
                         expenses between existing and proposed variable annuity contracts.

            In addition to the fine and restitution, MetLife must take the following corrective
            measures:

                        Establish and maintain full statutory reserves for all group pension
                         certificate holders;

                        Pay retroactive benefits with interest to already retired group certificate
                         holders or their surviving beneficiaries; and

                        Send letters to all group annuity certificate holders no later than 5 years
                         prior to the normal retirement date, including a certified letter around the
                         normal retirement date, and letters at least every five years thereafter until
                         the insurer pays benefits, escheats benefits under the Abandoned Property
                         Law, or definitively determines that it has no payment obligation.

            The consent order requires MetLife to retain a third-party servicer that
            specializes in locating beneficiaries who are due pension benefits and have not
            been paid. The insurer will be responsible for paying all expenses incurred by the
            third-party servicer.

            The order also mandates that MetLife provide DFS with four detailed remediation
            plans providing for remediation or restitution to policyholders or their beneficiaries.
            Under the plans, the insurer will be required to undertake such activities as
            utilizing an enhanced death database which includes data from sources in
            addition to the Social Security Death Master File. [Emphasis added].


            195.         In sum, the NYDFS Consent Order, like the MA Consent Order, requires MetLife

  to conduct many of the same practices for locating missing pension risk transfer annuitants that

  the Company was forced to adopt for other annuitants as part of the 2012 Settlement Agreement.

  The NYDFS Consent Order also specifically faults the Company for improperly releasing reserves

  for pension risk transfer annuitants without taking sufficient steps to locate them. Thus, the




                                                          75
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 76 of 106 PageID #: 499




  NYDFS Consent Order and NYDFS Press Release further support Defendants’ knowledge, or

  reckless disregard, of why it was inappropriate for MetLife to release reserves for pension risk

  transfer annuitants during the Relevant Period who were presumed dead after not responding to

  two form letters.

            196.         Indeed, the NYDFS Consent Order explains that MetLife’s conduct in failing to

  adequately search for and compensate pension risk transfer annuitants violated no fewer than five

  New York insurance laws and six New York insurance regulations, as follows:

            By reason of the foregoing, as reflected in the Department’s Report on the
            Examination, [MetLife] violated:

            New York Insurance Law Sections 4228(f)(l)(A); 4217; 3240; 2601(a)(3); and
            2601(a)(4); Insurance Regulation No. 60 (2nd Amendment), 11 NYCRR Section
            5I.6(b)(3); Insurance Regulation No. 60 (3rd Amendment), 11 NYCRR Section
            51.6(b)(4); Insurance Regulation No. 60 (2nd Amendment), 11 NYCRR Section
            51.6(b)(4); Regulation No. 60 (2nd Amendment), 11 NYCRR Section 51.6(b)(7);
            Insurance Regulation No. 11, 11 NYCRR 92; and Insurance Regulation No. 151,
            11 NYCRR 99.

            197.         The NYDFS Consent Order covered a market conduct examination by the NYDFS

  into MetLife’s practice for the period from January 1, 2009 through February 21, 2018. The

  NYDFS’s conclusions were based on, among other things, representations made to the NYDFS by

  MetLife and the NYDFS’s own factual examination.

            198.         According to the Company’s Third Quarter 2018 Form 10-Q (“3Q 2018 Form 10-

  Q”), in addition to the NYDFS Investigation, the Company disclosed that the Division of

  Enforcement of the SEC is also investigating these matters, and that several additional unnamed

  regulators have made inquiries relating to these matters.

            199.         The 3Q 2018 Form 10-Q also explained that the Company has still not completed

  remediating the material weaknesses in internal controls disclosed in the February 13, 2018 Form

  8-K. That these internal control deficiencies still require remediation many months after their



                                                       76
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 77 of 106 PageID #: 500




  initial disclosure demonstrates the extent to which MetLife’s improper practices had severely

  damaged the Company’s control over financial reporting.

            200.         Finally, the Company’s recent disclosures reveal, among other things that:

                        Defendants knew, or recklessly disregarded, that pension risk transfer annuitants
                         were being searched for using an antiquated practice that was known to be
                         inadequate in light of the 2012 Settlement Agreement;

                        Defendants knew, or recklessly disregarded, that Katz’s testimony meant the
                         Company could have easily used the SSA-DMF to ensure that pension risk
                         transfer annuitants were actually deceased, but MetLife chose not do so;

                        the Company admitted to two material weaknesses in internal controls, which,
                         by definition, create an environment in which securities fraud can readily occur;

                        the Company took extreme measures after this improper practice was revealed,
                         including cutting the pay of Mr. Hele and Defendant Kandarian and removing
                         from employment Hele, Lenna and Defendant Kandarian. These steps show that
                         MetLife believed fraudulent activity had taken place in connection with this
                         practice;

                        the Company was forced to enter into the MA Consent Order, thereby causing
                         MetLife to pay a $1 million fine, receive a public censure, and agree to change
                         MetLife’s outreach practice for locating missing pension risk transfer annuitants
                         to align with the enhanced practices agreed to by MetLife in the 2012 Settlement
                         Agreement; and

                        the Company was forced to enter into the NYDFS Consent Order, thereby
                         causing MetLife to pay a $19.75 million fine and $189 million in restitution (with
                         $66 million remaining outstanding), finding that MetLife violated several New
                         York insurance laws and regulations and had improperly released reserves in
                         connection with its practice for presuming pension risk transfer annuitants were
                         dead after not responding to two form letters, and requiring MetLife to implement
                         remedial measures similar to those detailed in the MA Consent Order and the
                         2012 Settlement Agreement.

            201.         As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

  in the market value of the Company’s common shares, the Company has suffered significant losses

  and damages.




                                                          77
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 78 of 106 PageID #: 501




     METLIFE DISCLOSES MATERIAL WEAKNESSES IN FINANCIAL REPORTING

            202.         On January 29, 2018, MetLife issued a press release entitled, “MetLife

  Preannounces Preliminary Fourth Quarter 2017 Earnings, Reschedules Earnings Release and

  Conference Call” which announced that MetLife had to reschedule the earnings releases and

  conferences calls the fourth quarter 2017 and the full year 2017, that the Company identified

  material weaknesses in its internal controls, that the Company would have to make revisions to

  prior financial statements, and the SEC and New York Department of Financial Services made

  inquiries to the Company. This press release stated:

            NEW YORK -- (BUSINESS WIRE) -- Jan. 29, 2018 -- MetLife, Inc. (NYSE:
            MET) today announced it has postponed its earnings report and conference call
            related to its results for the fourth quarter and full year ended Dec. 31, 2017, which
            had previously been scheduled for Jan. 31, 2018, and Feb. 1, 2018, respectively.
            MetLife will now issue its fourth quarter and full year 2017 earnings report and its
            Fourth Quarter Financial Supplement on Tuesday, Feb. 13, 2018 after the market
            closes. The company will hold its earnings conference call and audio webcast on
            Wednesday, Feb. 14, 2018 from 8:00 to 9:00 a.m. (EST). MetLife expects to file
            its 2017 Form 10-K by March 1, 2018.

            On its Dec. 15, 2017, Investor Outlook Call, MetLife announced that it was
            undertaking a review of practices and procedures used to estimate its reserves
            related to certain Retirement and Income Solutions group annuitants who have been
            unresponsive or missing over time.

            Management of the company has determined the prior release of group annuity
            reserves resulted from a material weakness in internal control over financial
            reporting. MetLife expects to increase reserves in total between $525 million and
            $575 million pre-tax, to adjust for reserves previously released, as well as accrued
            interest and other related liabilities. The amount of the reserve increase is based in
            substantial part on actuarial, legal, statistical, and other assumptions. If actual facts
            and factors differ from those the company has assumed, the reserve the company
            has established could be adversely or positively affected.

            The total amount expected to impact fourth quarter 2017 net income is between
            $135 million and $165 million pre-tax, the majority of which represents a current
            period strengthening of reserves and will be reflected in Adjusted Earnings
            (formerly known as Operating Earnings). We expect the full year 2017 net income
            impact to be between $165 million and $195 million pre-tax. In addition, the
            company intends to make prior period revisions to reflect the balance of these



                                                       78
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 79 of 106 PageID #: 502




            adjustments in the appropriate historical periods. The company also expects to
            correct historical periods for unrelated errors in those periods, as required by
            accounting standards. Those errors were previously recorded in the periods in
            which the company identified them.

            Revisions to prior periods will be included in MetLife’s 2017 Form 10-K and
            Fourth Quarter Financial Supplement. These revisions will not constitute a
            restatement of previously issued financial statements. These pre-tax revisions will
            be taxed at the 35% U.S. tax rate in effect, and the impacts of the recently enacted
            U.S. tax reform legislation will be reflected in Corporate & Other in the fourth
            quarter of 2017.

            In connection with MetLife’s review and enhancement of the processes and
            procedures relating to its Retirement and Income Solutions business in the United
            States, MetLife is currently reviewing its processes and procedures for identifying
            unresponsive and missing international group annuity annuitants and pension
            beneficiaries. In addition, MetLife recently initiated an ongoing global review of
            its processes and procedures for identifying unresponsive and missing
            policyholders and beneficiaries for the other insurance and annuity products it
            offers. MetLife is not currently aware of any material deficiencies in its
            identification of unresponsive or missing annuitants, policyholders or beneficiaries
            with respect to such products under review.

            MetLife had previously informed its primary state regulator, the New York
            Department of Financial Services, about this matter and is responding to
            questions from them and other state regulators. The U.S. Securities and
            Exchange Commission enforcement staff has also made an inquiry regarding
            this matter and MetLife is responding to its questions. To date, MetLife is not
            aware of any intentional wrongdoing in connection with this matter. [Emphasis
            added].

            203.         On this news, shares of MetLife fell $6.28 per share or over 11.6% over the next

  two trading days to close at $48.07 per share on January 31, 2018.

            204.         On February 13, 2018, MetLife filed a Form 8-K with the SEC, which also attached

  a press release, a quarterly financial supplement for the quarter ended December 31, 2017, and a

  slide presentation. This Form 8-K reported that MetLife had two material weaknesses in internal

  controls that were caused by the Company’s improper practice for locating pension risk transfer

  annuitants, stating, in relevant part:




                                                         79
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 80 of 106 PageID #: 503




            On December 15, 2017, MetLife, Inc. (together with its subsidiaries, the
            “Company”) announced that it was undertaking a review of practices and
            procedures used to estimate its reserves related to certain Retirement and Income
            Solutions (“RIS”) group annuitants who have been unresponsive or missing over
            time. As a result of this process, management, in consultation with the Audit
            Committee of MetLife, Inc.’s Board of Directors, has identified a material
            weakness in the Company’s internal control over financial reporting related to
            certain RIS group annuity reserves.

                                                 *    *     *

            Based on the Company’s internal review, MetLife, Inc.’s Chief Executive Officer
            (“CEO”) and Chief Financial Officer (“CFO”) determined that there were
            deficiencies in the design and/or execution of internal controls that aggregated to a
            material weakness. Management determined that a lack of adequate controls over
            the administrative and accounting practices relating to certain RIS group annuity
            reserves and the untimely communication and escalation of issues regarding those
            reserves throughout the Company contributed to the material weakness.

            In conjunction with the material weakness, the Company increased reserves by
            $510 million pre-tax to reinstate reserves previously released, and to reflect accrued
            interest and other related liabilities. Of the increase of $510 million, $372 million
            was considered an error and will be recorded as a revision to prior years presented
            in MetLife, Inc.’s Annual Report on Form 10-K for the year ended December 31,
            2017 (the “2017 10-K”) and Quarterly Financial Supplement for the quarter ended
            December 31, 2017.

                                                 *    *     *

            Management’s Annual Report on Internal Control Over Financial Reporting

            Management is responsible for establishing and maintaining adequate internal
            control over financial reporting as defined in Exchange Act Rule 13a-15(f). In
            fulfilling this responsibility, estimates and judgments by management are required
            to assess the expected benefits and related costs of control procedures. The
            objectives of internal control include providing management with reasonable, but
            not absolute, assurance that assets are safeguarded against loss from unauthorized
            use or disposition, and that transactions are executed in accordance with
            management’s authorization and recorded properly to permit the preparation of
            consolidated financial statements in conformity with accounting principles
            generally accepted in the United States of America (“GAAP”).

            Management evaluated the design and operating effectiveness of the Company’s
            internal control over financial reporting based on the criteria established in Internal
            Control — Integrated Framework (2013) issued by the Committee of Sponsoring
            Organizations of the Treadway Commission (“the COSO framework”). Solely



                                                      80
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 81 of 106 PageID #: 504




            because of the material weakness in internal control over financial reporting
            described below, in the opinion of management, MetLife, Inc. has not maintained
            effective internal control over financial reporting at December 31, 2017.

            A material weakness (as defined in Rule 12b-2 under the Exchange Act) is a
            deficiency, or a combination of deficiencies, in internal control over financial
            reporting, such that there is a reasonable possibility that a material misstatement of
            the Company’s annual or interim financial statements will not be prevented or
            detected on a timely basis.

            Identification of the Material Weakness in Internal Controls over Financial
            Reporting

            Approximately 25 years ago, companies that are or have been MetLife, Inc.
            subsidiaries established a practice of releasing the full insurance liability after two
            attempts at contacting these annuitants, based on the presumption that these
            annuitants would never respond and had not become entitled to benefits based on
            certain contractual provisions. The number of impacted annuitants for whom the
            Company released the full insurance liability was no more than 1,000 in any one
            year, and over the entire period totaled approximately 13,500 as of December 31,
            2017, which is approximately 2% of the total group annuitant population.

            Following a detailed review, management concluded that such administrative
            practices were not sufficient to allow for reserves to be released. In addition,
            management concluded that the reserve release process issues, to the extent
            identified earlier, were not timely communicated or escalated throughout the
            Company, hindering the Company’s ability to fully identify and address these
            issues in a timely manner.

            Management concluded its internal control over financial reporting as of December
            31, 2017 was not effective based on the criteria established in the COSO
            framework. The Company has identified the following deficiencies in the principles
            associated with both the control activities and information and communication
            components of the COSO framework:

                        Ineffective design and operating effectiveness of the controls related to processes

                         and procedures for identifying unresponsive and missing group annuity annuitants

                         and pension beneficiaries (Control Activities); and

                        Ineffective design and operating effectiveness of the controls intended to ensure

                         timely communication and escalation of the issue throughout the Company.

                         (Information & Communication).


                                                         81
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 82 of 106 PageID #: 505




            205.         The February 13, 2018 Form 8-K included a status from MetLife of its material

  weakness remediation, and states in relevant part:

            Status of the Material Weakness Remediation

            The following remediation activities highlight the Company’s commitment to
            remediating its identified material weakness:

                        Control Activities — The Company is making immediate changes to its
                         administrative and accounting procedures and search practices to identify,
                         contact, and record responses from “unresponsive and missing” plan
                         annuitants and to otherwise locate missing annuitants. These procedures,
                         which management will continue to refine, include, but are not limited to:

                         o      Earlier, and more frequent, attempts to contact all annuitants prior to
                                their normal retirement date (“NRD”), including the use of certified
                                mail and additional external database searches;

                         o      Revisions to communications to annuitants regarding their benefits,
                                the consequences of failing to respond to the communications, and
                                confirmation and use of current mailing addresses, email addresses
                                and telephone numbers;

                         o      Simplification and clarity of language in notification letters sent to
                                annuitants;

                         o      Additional data checks using additional commercial locator services
                                90 days before NRD and when receiving returned mail; and

                         o      Contacting the original plan sponsor (if available), as well as any
                                contingent annuitant or beneficiary on file.

                        Information and Communication—The Company is reviewing its practices
                         regarding timely communication, escalation, and knowledge sharing
                         throughout the Company.

            206.         On or about February 14, 2018, MetLife hosted an investor conference call. During

  this call, Defendant Kandarian discussed MetLife’s RIS business and the disclosed material

  weaknesses stating in relevant part:

            Most of my comment this morning will focus on the issue within our Retirement
            and Income Solutions business that caused us to delay earnings and take an after-
            tax charge of $331 million or $510 million pretax.



                                                          82
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 83 of 106 PageID #: 506




            Simply put, this is not our finest hour. We had an operational failure that never
            should have happened and it is deeply embarrassing. We are undertaking a
            thorough review of our practices, processes and people to understand where we fell
            short and how we can reset the bar at the high level people have come to expect
            from us over our 150-year history. The Board of Directors is fully engaged on this
            issue as well.

                                             *        *      *

            Recently, the Department of Labor has been urging companies that sponsor pension
            plans to do a better job of finding their own unresponsive and missing participants.
            A pilot program MetLife conducted in 2016 and 2017 confirmed that with better
            outreach, we could establish contact with more people. In the 1990s, MetLife
            established a practice of releasing reserves when the company could not establish
            contact with an annuitant. In retrospect, based in the process we had in place, this
            was an error.

                                              *      *       *

            As we noted publicly in December, we launched an assessment into what happened.
            Well, I can report that to date, MetLife has not found any evidence of intentional
            wrongdoing. I can also tell you that we are taking action to hold people
            accountable. In addition, we have taken steps to strengthen our processes for
            finding unresponsive and missing annuitants. These include additional mailings,
            certified mailings, phone calls and the use of additional third-party firms
            specializing in locating missing participants.

                                             *        *      *

            MetLife’s core purpose is providing financial protection to our customers. Central
            to that purpose is the timely payment of benefits, which makes this issue especially
            distressing to me. I am deeply disappointed that we fell short of our own high
            standards. Our customers deserve our best efforts to find and pay them. We will do
            better. While I wish this issue had been escalated earlier for remediation, MetLife
            discovered the issue itself, self-reported it to our primary regulator, publicly
            disclosed it and is taking all necessary steps to fix it.

            I will now discuss some of the ramifications of the group annuity issue. As
            mentioned, we took a charge to restore reserves previously release as well as
            accrued interest. Most of the charge is associated with periods prior to 2017. Given
            the size and nature of the issue, management has identified a material weakness in
            internal control of our financial reporting. This deficiency is only related to group
            annuity reserves.




                                                     83
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 84 of 106 PageID #: 507




            The material weakness we identified had 2 components. First, we had a lack of
            adequate controls over the administrative and accounting practices that led to the
            release of the reserves. Historically, MetLife would try to reach annuitants twice,
            once when they approach the normal retirement age of 65 and a second time
            when they approach required minimum distribution age of 70.5. As noted, we
            improperly released reserves for those annuitants who were unresponsive after
            the second attempt.

            The second component was failure to escalate sooner. The reserve release process
            issues were not communicated or escalated on a timely basis throughout MetLife,
            which hindered our ability to identify and address them. We are working hard to
            remediate the material weakness and expect to make progress in 2018. John Hele
            will discuss the material weakness further.

                                                *       *      *

            We are also cooperating with our regulators on this matter, including the New York
            Department of Financial Services as our primary insurance regulator as well as the
            Securities and Exchange Commission as our securities regulator. [Emphasis
            added].

            207.         Regarding Defendant Kandarian’s representation that MetLife was “. . . taking

  action to hold people accountable”, starting on or about February 26, 2018 it was widely reported

  that Lenna, MetLife’s Executive Vice President of RIS was “retiring” effective March 1, 2018.

  Additionally, in MetLife’s 2018 Proxy it disclosed that “MetLife’s Compensation Committee

  ensured continued alignment between performance and pay by: . . . reducing the CEO’s

  [Kandarian] annual incentive award for 2017 by $1 million (25%) from 2016 while modestly

  increasing LTI [Long Term Incentives] from prior grant to reinforce alignment with shareholders;

  decreasing the CFO’s [Hele] annual incentive award for 2017 by 25% from 2016 and also

  decreasing LTI from prior grant . . . .” The 2018 Proxy further stated:

            Mr. Hele’s AVIP [Annual Variable Incentive Plan] for 2017 performance and LTI
            granted in 2018 are less than for 2016 in consideration of the Company’s
            performance in managing financial matters, including material weaknesses in
            internal control over financial reporting.

                                                 *      *     *




                                                       84
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 85 of 106 PageID #: 508




            The Committee approved an AVIP award for Mr. Kandarian for 2017 that was
            down 25% from 2016 (a decrease of $1,000,000), reflecting the Committee’s
            review of Mr. Kandarian’s 2017 contributions to the Company’s achievements in
            financial performance and progress on strategic objectives, and also the Company’s
            operational challenges and trailing relative shareholder returns. Mr. Kandarian’s
            compensation for 2017 performance was balanced with an increase in LTI granted
            in 2018, to recognize progress toward long-term strategic objectives and confidence
            in Mr. Kandarian’s ability to achieve them.

                                                 *      *      *

            Mr. Kandarian recommended, and the Committee approved, an AVIP award for
            2017 that was down 25% from 2016 (decrease of $500,000). [Emphasis added].

            208.         In the 2018 Proxy, MetLife provided no clarification regarding its listed

  inconsistent AVIP decreased amount paid to Kandarian ($1,000,000 vs. $500,000).

            209.         Defendant Kandarian’s promise during the 2/14/2018 Conference Call to hold

  executives “accountable” was quickly fulfilled. On February 26, 2018, The Wall Street Journal

  reported that Lenna, who headed the Company’s RIS business at all relevant times during the

  Relevant Period, was “retiring” effective March 1, 2018. The article further noted that although

  the RIS business at MetLife was one of the Company’s biggest contributors to profits in recent

  years, at more than $1 billion in 2017 on a pre-tax basis, the Company had no immediate successor

  for Lenna.

            210.         The market viewed Lenna’s departure not as a “retirement,” but as fallout from

  MetLife’s improper practice for locating pension risk transfer annuitants. For example, according

  to a Bloomberg article dated February 26, 2018, entitled “MetLife Retirement Unit Head Lenna

  Leaving After Pension Mishap,” Lenna’s departure was linked to the Company’s revelation that

  “it had lost track of some clients eligible to receive pensions.”

            211.         But MetLife was not done yet. On April 26, 2018, the Company announced that it

  was cutting the pay of both Hele and Defendant Kandarian as a result of the material weaknesses




                                                       85
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 86 of 106 PageID #: 509




  in internal controls caused by the Company’s improper practice for locating pension risk transfer

  annuitants. Specifically, Defendant Kandarian’s compensation was cut 3.9%, down to $14.7

  million, while Hele’s compensation was cut 6.4%, down to $5.3 million. Both Hele and Defendant

  Kandarian received a 25% reduction in the cash portion of their incentive pay that accounted for

  the cuts to their overall compensation.

            212.         In cutting the pay of Hele and Defendant Kandarian, MetLife explained in an April

  26, 2018 SEC filing on Form DEF 14A that it was due to the Company’s first material weakness

  in internal control since SOX became effective, stating, in pertinent part, as follows:

            213.         Mr. Hele’s AVIP for 2017 performance and LTI granted in 2018 are less than for

  2016 in consideration of the Company’s performance in managing financial matters, including

  material weaknesses in internal control over financial reporting.

                                                    *      *    *

                         Mr. Kandarian recommended, and the Committee approved, an
                         AVIP award for 2017 that was down 25% from 2016 (decrease of
                         $500,000). Mr. Hele’s LTI granted in 2018 is also lower than for
                         the past two years. In each case, these awards reflect the
                         Company’s performance in managing financial matters,
                         including material weaknesses in internal control over financial
                         reporting. [Emphasis added].

            214.         Just days later, on May 1, 2018, MetLife announced that Hele was “retiring” as the

  Company’s CFO effective immediately, despite being only 59 years old.

            215.         The market did not buy the Company’s attempt to sanitize the true reason for Hele’s

  departure. According to Crain’s New York Business, “[Hele] gets [the] heave-ho amid ongoing

  accounting woes.” In addition, according to The Financial Times, “[Hele] leaves after reserves

  debacle,” and further commenting that his “departure comes after the insurer acknowledged that




                                                         86
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 87 of 106 PageID #: 510




  over a period of about 25 years, it failed to make hundreds of millions of dollars of pension

  payments to about 13,500 people.”

            216.         Likewise, Barclays analyst Jay Gelb wrote in a May 1, 2018, report on MetLife, in

  pertinent part, that “We were not expecting this transition in the CFO role, although our sense was

  there has been investor frustration following various charges related to . . . pension risk transfer

  issues.”

            217.         Also, on April 26, 2018, Defendant Kandarian issued his annual Chairman’s letter

  to MetLife’s shareholders and admitted that the problems with MetLife’s improper practice for

  locating pension risk transfer annuitants was one of the three biggest problems facing MetLife

  since 2011, stating, in pertinent part, as follows:

                 Over the past seven years, MetLife has faced three main challenges it needed
                 to overcome to create value for shareholders.

                                                      *     *    *

                 Our third – and current – challenge is operational. The issue in our group
                 annuity business was an operational failure that never should have
                 happened. Nor was it the first negative surprise in recent years. Some of the
                 company’s challenges have their roots in business written decades ago, but
                 others occurred on the watch of this management team. Strengthening the
                 company’s ability to execute is critical if we are going to deliver better returns
                 to shareholders. The Board of Directors shares this view and is actively
                 involved in overseeing management’s actions to improve operational
                 performance. [emphasis added].

            218.         Defendant Kandarian was not spared from the Company’s efforts to hold

  “accountable” the individuals responsible for the pension risk transfer failures at MetLife. On

  January 8, 2019, the Company announced that Defendant Kandarian was to be replaced as CEO

  and Chairman of the Board, effective April 30, 2019.




                                                          87
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 88 of 106 PageID #: 511




            219.         As with Hele’s departure, the market disagreed with the Company’s attempt to label

  Defendant Kandarian’s departure as a “retirement.” According to Crain’s New York Business, in

  an article entitled “MetLife names Khalaf chief executive after 19% stock slump”:

                 MetLife Inc. named Michel Khalaf to succeed Steven Kandarian as chief
                 executive officer as the company looks to rebound from missteps that pushed
                 the shares lower last year. A top priority for Khalaf, 54, will be bolstering
                 investor confidence in the insurer, which disclosed in 2017 that it failed to pay
                 thousands of people owed pension payments. That sparked regulatory
                 investigations as MetLife revealed material weaknesses in internal controls and
                 issued a public mea culpa. The shares tumbled 19% last year.

            220.         Articles from The Wall Street Journal and Bloomberg similarly discussed the

  Company’s failure to adequately search for and compensate pension risk transfer annuitants in

  describing Defendant Kandarian’s departure.

            221.         On May 7, 2018, MetLife filed a Form 8-K with the SEC and attaching its May 1,

  2018 press release announcing the “retirement” of Hele as MetLife’s Executive Vice President and

  Chief Financial Officer. The Form 8-K and press release only referred to Hele as “retiring”, and

  in the press release Defendant Kandarian thanked Hele for his service. In fact, a review of the

  MetLife/Hele May 12, 2018 Separation Agreement demonstrates that MetLife is required to refer

  to Hele’s departure only as a “retirement”, stating in relevant part:

            222.         MetLife agrees to instruct its Executive Group, direct reports to its CEO and direct

  reports to its Chief Financial Officer (i) to continue to refer to Mr. Hele’s departure from MetLife

  as a retirement; and (ii) not to make any personally or professionally disparaging or demeaning

  remarks about Mr. Hele […]

            223.         Notwithstanding MetLife’s earlier representation that “we are taking action to hold

  people accountable,” the MetLife/Hele May 12, 2018 Separation Agreement evidences the

  opposite. Through this Separation Agreement, Hele continued his employment with MetLife




                                                          88
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 89 of 106 PageID #: 512




  through a defined transition period as a “Special Actuarial Advisor to the Chief Executive Officer.”

  Hele continued to receive his previous base salary and enjoy the same employee benefits. This

  Separation Agreement also provides for an additional payment to Hele of up to $1.5 million

  payable not later than March 15, 2019. Further, Hele’s rights under any MetLife Stock and

  Incentive Compensation Plan and Equity Awards are generally not affected by this Separation

  Agreement, except that the term of Hele’s employment shall include this additional transition time.

              IN REPURCHASING STOCK, METLIFE RELIED ON FALSE OR
          MISLEADING STATEMENTS MADE BY DEFENDANT KANDARIAN AND
                                  WHEELER

            224.         In repurchasing common stock, MetLife relied on false or misleading statements

  made by Defendant Kandarian and Wheeler either directly or through the “fraud on the market”

  doctrine articulated in Basic Inc. v. Levinson, 485 U.S. 224 (1988), and Halliburton Co. v. Erica

  P. John Fund, Inc., 134 S. Ct. 2398 (2014), or through the doctrine articulated in Affiliated Ute

  Citizens of Utah v. United States, 406 U.S. 128 (1972).

            225.         Throughout the Relevant Period, MetLife justifiably expected Defendant Kandarian

  and Wheeler to disclose material information as required by law and SEC regulations in the

  Company’s periodic filings with the SEC and in statements made to the investing public. MetLife

  would not have purchased its securities at artificially inflated prices had Defendant Kandarian and

  Wheeler disclosed all material information known to them or that was so obvious it should have

  been known to them, as detailed herein. Thus, reliance by MetLife should be presumed with

  respect to Defendant Kandarian’s and Wheeler’s omissions of material information as established

  by the Affiliated Ute presumption of reliance.

            226.         Additionally, the “fraud on the market” presumption applies to Defendant

  Kandarian’s and Wheeler’s misstatements of material facts or failures to disclose material facts.




                                                        89
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 90 of 106 PageID #: 513




            227.         At all relevant times, the market for MetLife stock was efficient market for the

  following reasons, among others:

                         (a)    MetLife stock met the requirements for listing, and was listed and actively

            traded on NYSE, a highly efficient and automated market;

                         (b)    As a regulated issuer, MetLife filed periodic public reports with the SEC

            and NYSE;

                         (c)    MetLife’s common-stock trading value was substantial on a daily basis,

            exceeding millions of shares per day throughout the Relevant Period;

                         (d)    MetLife regularly and publicly communicated with public investors via

            established market communication mechanisms, including through regular disseminations

            of press releases on the national circuits of major newswire services and through other

            wide-ranging public disclosures, such as communications with the financial press and other

            similar reporting services;

                         (e)    MetLife was followed by several securities analysts employed by major

            brokerage firm(s) who wrote reports which were distributed to the sales force and certain

            customers of their respective brokerage firm(s). Each of these reports was publicly

            available and entered the public marketplace; and

                         (f)    The market price of MetLife’s stock reacted rapidly to new information

            entering the market.

            228.         As a result of the foregoing, the market for MetLife stock promptly digested current

  information regarding the Company from all publicly available sources and reflected such

  information in the price of MetLife’s common stock. The foregoing facts indicate the existence




                                                          90
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 91 of 106 PageID #: 514




  of an efficient market for trading of MetLife’s stock and support application of the fraud-on-the-

  market doctrine.

            229.         MetLife relied on the integrity of the market price for the repurchase of its common

  stock and is entitled to a presumption of reliance with respect to the misstatements and omissions

  by Defendant Kandarian and Wheeler alleged herein.

            230.         Had MetLife known of the material adverse information not disclosed by Defendant

  Kandarian and Wheeler, or been aware of the truth behind the material misstatements by Defendant

  Kandarian and Wheeler, the Company would not have purchased MetLife stock at artificially

  inflated prices.

                                     LOSS CAUSATION/ECONOMIC LOSS

            231.         As a result of the Company’s purchases of MetLife common stock during the

  Relevant Period, the Company suffered economic loss, i.e., damages, under the federal securities

  laws. Defendants’ false and misleading statements had the intended effect and caused the

  Company’s common stock to trade at artificially inflated levels throughout the Relevant Period,

  reaching as high as $55.73 per share on November 2, 2017.

            232.         On December 15, 2017, after the close of the trading day, Defendants caused

  MetLife to issue the 12/15/2017 Form 8-K and announced, among other things, that the Company

  could be required to materially increase its reserves because it had failed to compensate

  approximately 30,000 pension risk transfer annuitants before and during the Relevant Period.

            233.         In response to the aftermarket revelations on December 15, 2017, the trading price

  of MetLife’s common stock declined from a close of $51.41 on Friday, December 15, to a close

  of $50.79 on Tuesday, December 18—a sharp decline of $0.62, or 1.2%. This decline eradicated

  approximately $528 million of MetLife’s market capitalization. The trading volume was unusually




                                                          91
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 92 of 106 PageID #: 515




  high, with trading volume of approximately 16 million shares traded, more than 2.5 times the

  average daily trading volume over the preceding year.

            234.         Then, after the close of the trading day on January 29, 2018, Defendants caused

  MetLife to issue the 1/29/2018 press release and announced, among other things, that the

  Company’s improper and illegal Relevant Period practice for locating pension risk transfer

  annuitants had caused a material weakness in internal control. The identified internal control

  weakness required the Company to increase its reserves by between $525 million and $575 million,

  and drew scrutiny from numerous regulators, including the SEC and NYDFS.

            235.         In response to the aftermarket revelations on January 29, 2018, the trading price of

  MetLife’s common stock declined from a close of $54.40 on January 29, to a close of $48.07 on

  January 31—a further plummeting of $6.33, or 11.6%.                        This time, the drop eradicated

  approximately $5.1 billion of MetLife’s market capitalization. The trading volume was unusually

  high, with trading volume of approximately 30 million shares traded, more than 4.5 times the

  average daily trading volume over the preceding year.

                          DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

            236.         Plaintiff brings this action derivatively in the right and for the benefit of MetLife to

  redress injuries suffered and to be suffered as a direct and proximate result of Defendants’

  violations of Sections 10(b) and 20(a) of the Exchange Act, Rule 10b-5, and their breaches of

  fiduciary duties and other wrongful conduct as alleged herein occurred during the Relevant Period.

            237.         Plaintiff will adequately and fairly represent the interests of MetLife in enforcing

  and prosecuting its rights and has retained counsel competent and experienced in derivative

  litigation.




                                                           92
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 93 of 106 PageID #: 516




            238.         Plaintiff is a current owner of the Company stock and has continuously been an

  owner of Company stock since the date on which the Company became a stock company. Plaintiff

  understands his obligation to hold stock throughout the duration of this action and is prepared to

  do so.

            239.         Because of the facts set forth herein, Plaintiff has not made a demand on the Board

  of MetLife to institute this action against the Director Defendants. Such demand would be a futile

  and useless act because the Board is incapable of making an independent and disinterested decision

  to institute and vigorously prosecute this action.

            240.         At the time this suit was filed, the MetLife Board was comprised of twelve (12)

  members - Kandarian, Grisé, Gutierrez, Hassell, Herzog, Hubbard, Kelly, Kennard, Kilts, Kinney,

  McKenzie and Morrison. Thus, Plaintiff is required to show that a majority of the Director

  Defendants, i.e., six (6), could not exercise independent objective judgment about whether to bring

  this action or whether to vigorously prosecute this action.

            241.         The Director Defendants face a substantial likelihood of liability in this action

  because they caused MetLife to issue false and misleading statements concerning the information

  described herein. Because of their advisory, executive, managerial, and directorial positions with

  MetLife, the Director Defendants had knowledge of material non-public information regarding the

  Company and were directly involved in the operations of the Company at the highest levels.

            242.         The Director Defendants either knew or should have known of the false and

  misleading statements that were issued on the Company’s behalf and took no steps in a good faith

  effort to prevent or remedy that situation.

            243.         The Director Defendants (or at the very least a majority of them) cannot exercise

  independent objective judgment about whether to bring this action or whether to vigorously




                                                         93
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 94 of 106 PageID #: 517




  prosecute this action. For the reasons that follow, and for reasons detailed elsewhere in this

  Complaint, Plaintiff did not make (and was excused from making) a pre-filing demand on the

  Board to initiate this action because making a demand would have been a futile and useless act.

            244.         Each of the Director Defendants approved and/or permitted the wrongs alleged

  herein to have occurred and participated in efforts to conceal or disguise those wrongs from the

  Company’s stockholders or recklessly and/or with gross negligence disregarded the wrongs

  complained of herein and are therefore not disinterested parties.

            245.         Each of the Director Defendants authorized and/or permitted the false statements to

  be disseminated directly to the public and made available and distributed to shareholders,

  authorized and/or permitted the issuance of various false and misleading statements, and are

  principal beneficiaries of the wrongdoing alleged herein, and thus, could not fairly and fully

  prosecute such a suit even if they instituted it.

            246.         Additionally, each of the Director Defendants received payments, benefits, stock

  options, and other emoluments by virtue of their membership on the Board and their control of the

  Company.

                    THE DIRECTOR DEFENDANTS WERE NOT INDEPENDENT

  Defendant Kandarian

            247.         Defendant Kandarian was the CEO and president of MetLife. Defendant Kandarian

  was also a Director of the Company and held this position beginning in 2012. Defendant

  Kandarian was not disinterested or independent, and therefore, was incapable of considering

  demand because Kandarian (as CEO and president) was an employee of the Company who derived

  substantially all of his income from his employment with MetLife, making him not independent.

  In fact, since 2012, MetLife paid Kandarian almost $100 million as its president and CEO. As




                                                         94
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 95 of 106 PageID #: 518




  such, Kandarian could not independently consider any demand to sue himself for breaching his

  fiduciary duties to the Company, because that would have exposed him to liability and threaten his

  livelihood. Additionally, MetLife admitted that Kandarian was not independent in its 2018 Proxy

  and in other public filings.

            248.         This lack of independence and financial benefits received by Defendant Kandarian

  rendered him incapable of impartially considering a demand to commence and vigorously

  prosecute this action.

  Long Standing Director Defendants Grisé, Kilts,
  Hubbard, Kinney, Kandarian, Gutierrez, and Kennard

            249.         Grisé joined the MetLife Board of Directors in 2004. Since 2012, MetLife has paid

  Grisé more than $1.8 million.

            250.         Kilts joined the MetLife Board of Directors in 2005. Since 2012, MetLife has paid

  Kilts more than $1.6 million.

            251.         Hubbard joined the MetLife Board of Directors in 2007. Since 2012, MetLife has

  paid Hubbard more than $1.6 million.

            252.         Kinney joined the MetLife Board of Directors in 2009. Since 2012, MetLife has

  paid Grisé more than $1.5 million.

            253.         Kandarian joined MetLife in 2005 as an executive officer and joined its Board of

  Directors in 2012. Since 2012, MetLife has paid Kandarian more than $99 million.

            254.         Gutierrez joined the MetLife Board of Directors in 2013. Since 2013, MetLife has

  paid Gutierrez more than $1.2 million.

            255.         Kennard joined the MetLife Board of Directors in 2013. Since 2013, MetLife has

  paid Kennard more than $1.1 million.

            256.         Each of these long-standing directors (except Gutierrez and Kennard) were



                                                         95
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 96 of 106 PageID #: 519




  members of MetLife’s Board during the Multi-State Investigation and the 2012 Settlement

  Agreement discussed herein. As such, each of these defendants knew or recklessly disregarded

  the issues, findings and results of this investigation and settlement, which directly relates to the

  wrongful conduct now alleged and admitted by MetLife.

            257.         Gutierrez and Kennard, though not members of the Board at the time of the Multi-

  State Investigation and the 2012 Settlement Agreement, knew of this Multi-State Investigation and

  the 2012 Settlement Agreement or should have known and/or recklessly disregarded these matters.

            258.         Based on this prior knowledge and experience which directly relates to the issues

  and allegations of wrongdoing alleged herein, Grisé, Kilts, Hubbard, Kinney, Kandarian,

  Gutierrez, and Kennard failed to ensure that adequate internal controls were in place regarding the

  serious business reporting issues and deficiencies described above. Therefore, Defendants Grisé,

  Kilts, Hubbard, Kinney, Kandarian, Gutierrez, and Kennard face a substantial likelihood of

  liability for their breach of fiduciary duties and any demand upon them is futile.

  Audit Committee – Defendants Grisé, Hassell, Herzog, Kelly, Kinney, and McKenzie

            259.         Grisé has been a member of the Audit Committee from at least 2011 to the present.

            260.         Hassell has been a member of the Audit Committee since 2018.

            261.         Herzog has been the Chairman and a member of the Audit Committee from 2017

  to the present.

            262.         Kelly been a member of the Audit Committee from 2015 to the present.

            263.         Kinney has been a member of the Audit Committee from at least 2011 to the

  present.

            264.         McKenzie has been a member of the Audit Committee since 2018.

            265.         Pursuant to the Company’s Audit Committee Charter, the members of the Audit




                                                         96
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 97 of 106 PageID #: 520




  Committee are responsible for, inter alia, reviewing Management’s Discussion and Analysis, press

  releases, and assuring the adequacy and effectiveness of disclosure controls, ensure ethical

  compliance, and otherwise meet their responsibilities as set forth in the Audit Committee Charter

  as set forth herein.

            266.         Defendants Grisé, Hassell, Herzog, Kelly, Kinney, and McKenzie, and during the

  times each served on this committee, breached their fiduciary duties of due care, loyalty, and good

  faith, because the Audit Committee, inter alia, permitted the use of inadequate practices and

  procedures to estimate its reserves set aside for annuity and pension payments, allowed or

  permitted false and misleading statements to be disseminated in the Company’s SEC filings and

  other disclosures and, otherwise failed to ensure that adequate internal controls were in place

  regarding the serious business reporting issues and deficiencies described above. Therefore,

  Defendants Grisé, Hassell, Herzog, Kelly, Kinney, and McKenzie face a substantial likelihood of

  liability for their breach of fiduciary duties and any demand upon them is futile.

  Finance and Risk Committee – Defendants Hassell,
  Herzog, Hubbard, Kelly, Kennard, and Kinney

            267.         Hassell has been a member of the Finance and Risk Committee since 2018.

            268.         Herzog has been a member of the Finance and Risk Committee from 2017 to the

  present.

            269.         Hubbard has been a member of the Finance and Risk Committee from at least 2011

  to the present.

            270.         Kelly has been a member of the Finance and Risk Committee from 2015 to the

  present, and Chairman of this committee in 2018.

            271.         Kennard has been a member of the Finance and Risk Committee from 2015 to the

  present.


                                                       97
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 98 of 106 PageID #: 521




            272.         Kinney has been a member of the Finance and Risk Committee from at least 2011

  to the present.

            273.         The Finance and Risk Committee is responsible for, among other matters,

  assessment and management of material risks. Based thereon, the Hassell, Herzog, Hubbard,

  Kelly, Kennard, and Kinney were responsible for knowingly or recklessly allowing the material

  risks of not paying beneficiaries life insurance payments when due and not instituting or

  maintaining adequate internal controls to monitor the Company’s risks, including obligations owed

  to annuitants and/or the states due to escheatment. Despite their knowledge or reckless disregard,

  Hassell, Herzog, Hubbard, Kelly, Kennard, and Kinney permitted, recklessly disregarded, or

  caused these material risks.

            274.         Accordingly, Hassell, Herzog, Hubbard, Kelly, Kennard, and Kinney breached their

  fiduciary duty of loyalty and good faith because they participated in the wrongdoing described

  herein. Thus, the Finance and Risk Policy Committee Defendants face a substantial likelihood of

  liability for their breach of fiduciary duties so any demand upon them is futile.

  Compensation Committee – Defendants Grisé, Hassell, Herzog, Kelly, Kilts, and Morrison

            275.         Grisé has been a member of the Compensation Committee from at least 2011 to the

  present.

            276.         Hassell has been a member of the Compensation Committee since 2018.

            277.         Herzog has been a member of the Compensation Committee from 2017 to the

  present.

            278.         Kelly has been a member of the Compensation Committee from 2017 to the present.

            279.         Kilts has been a member of the Compensation Committee and its Chairman from at

  least 2011 to the present.




                                                        98
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 99 of 106 PageID #: 522




            280.         Morrison has been a member of the Compensation Committee from 2014 to the

  present.

            281.         The Compensation Committee is responsible for, among other things, approving

  compensation packages for the CEO (Kandarian) and other executive officers and ensuring that

  MetLife’s compensation programs do not encourage excessive or inappropriate risk taking. As

  members of the Compensation Committee, Grisé, Hassell, Herzog, Kelly, Kilts, and Morrison

  breached their fiduciary duty of loyalty and good faith including but not limited to their approval

  of compensation to Kandarian, Hele, and other executive officers, approving the MetLife/Hele

  Separation Agreement, and failing to protect against excessive or inappropriate risk taking. These

  directors further supported and permitted the characterization of the public disclosures relating to

  alleged compensation reductions to Kandarian and Hele as discussed herein.

            282.         Based thereon, Grisé, Hassell, Herzog, Kelly, Kilts, and Morrison face a substantial

  likelihood of liability for their breach of fiduciary duties so any demand upon them is futile.

                                                      COUNT I

                              (Against the Defendants for Violations of Section 10(b) of the
                                           Exchange Act and SEC Rule 10b-5)

            283.         Plaintiff incorporates by reference and realleges each and every allegation

  contained above, as though fully set forth herein.

            284.         During the Relevant Period, the Defendants disseminated or approved public

  statements that failed to disclose (a) that MetLife’s practices and procedures used to estimate its

  reserves set aside for annuity and pension payments were inadequate; (b) that MetLife had

  inadequate internal controls over financial reporting; and (c) that as a result, the Company’s

  reserves were inaccurate, insufficient, and misstated. Thus, the price of the Company’s shares was

  artificially inflated due to the conduct of the Defendants. Despite this artificial inflation in the



                                                          99
  4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 100 of 106 PageID #: 523




   price of the Company’s shares, the Defendants caused and/or allowed the Company to repurchase

   many millions of shares of Company stock, thereby causing financial harm to the Company.

             285.         As alleged herein, MetLife and Defendants acted with scienter in that they knew

   that the public documents and statements issued or disseminated in the name of the Company were

   materially false and misleading; knew that such statements or documents would be issued or

   disseminated to the investing public; and knowingly and substantially participated or acquiesced

   in the issuance or dissemination of such statements or documents as primary violations of the

   federal securities laws. As set forth elsewhere herein in detail, Defendants, by virtue of their

   receipt of information reflecting the true facts regarding MetLife, their control over, and/or receipt

   and/or modification of MetLife’s allegedly materially misleading statements and/or their

   associations with the Company which made them privy to confidential proprietary information

   concerning MetLife, participated in the fraudulent scheme alleged herein.

             286.         Defendants knew and/or recklessly disregarded the false and misleading nature of

   the information which they caused to be disseminated to the investing public. The fraudulent

   scheme described herein could not have been perpetrated during the Relevant Period without

   the knowledge and complicity or, at least, the reckless disregard of the personnel at the highest

   levels of the Company, including the Defendants.

             287.         The Director Defendants were each members of MetLife’s Board of Directors

   during the aforesaid time period. Based on their roles at MetLife, each of the Director Defendants

   would have been involved with, or knowledgeable about, the wrongdoing alleged herein.

             288.         At a minimum, the Defendants failed to review or check information that they had

   a duty to monitor or ignored obvious signs that their statements were materially false and

   misleading or contained material omissions. Given the nature and extent of the problems at




                                                         100
   4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 101 of 106 PageID #: 524




   MetLife, the Defendants knew and/or recklessly disregarded the extent and scope of their

   statements during the Relevant Period.

             289.         Likewise, the Defendants, by virtue of their high-level positions with the Company,

   directly participated in the management of the Company, were directly involved in the day-to-day

   operations of the Company at the highest levels, and were privy to confidential proprietary

   information concerning the Company and its business, operations, financial statements, and

   financial condition, as alleged herein. The Defendants had the ultimate authority over and were

   involved in drafting, producing, reviewing and/or disseminating the false and misleading

   statements and information alleged herein, were aware, or recklessly disregarded, that the false

   and misleading statements regarding the Company were being issued, and approved or ratified

   these statements, in violation of the federal securities laws.

             290.         The allegations above also establish a strong inference that MetLife, as an entity,

   acted with corporate scienter throughout the Relevant Period because its officers, management,

   and agents had actual knowledge of the misrepresentations and omissions of material facts set

   forth herein (for which they had a duty to disclose), or acted with reckless disregard for the truth

   because they failed to ascertain and to disclose such facts, even though such facts were available

   to them. Such material misrepresentations and/or omissions were done knowingly or with

   recklessness, and without a reasonable basis, for the purpose and effect of concealing MetLife’s

   true operating condition and present and expected financial performance from investors. By

   concealing these material facts from investors, the common stock price of MetLife stock was

   maintained and/or increased to artificially inflated levels throughout the Relevant Period.

             291.         As such Defendants caused the Company to violate Section 10(b) of the Exchange

   Act and SEC Rule 10b-5 in that they:




                                                          101
   4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 102 of 106 PageID #: 525




                          (a)    employed devices, schemes, and artifices to defraud; and

                          (b)    made untrue statements of material facts or omitted to state material facts

             necessary in order to make the statements made, in light of the circumstances under which

             they were made, not misleading.

             292.         As a result of the Defendants’ misconduct, the Company is suffering litigation

   expense and reputational harm in the marketplace in violation of Section 10(b) of the Exchange

   Act and SEC Rule 10b-5.

                                                         COUNT II

                    (Derivative Claim for Violations of Section 20(a) of the Exchange Act
                                       Against Defendant Kandarian)
             293.         Plaintiff incorporates by reference and realleges each and every allegation

   contained above, as though fully set forth herein.

             294.         This Count is asserted on behalf of the Company against Defendant Kandarian for

   violations of Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).

             295.         During his tenure as an executive officer and/or Chairman of the Board, Defendant

   Kandarian was a controlling person of all officers of the Company within the meaning of Section

   20(a) of the Exchange Act. By reason of his control, Defendant Kandarian had the power and

   authority to direct the management and activities of the other Company officers, to hire and fire

   the other Company officers at whim, and to cause the other Company officers to engage in the

   wrongful conduct complained of herein. Defendant Kandarian was able to and did control, directly

   or indirectly, the content of the public statements made by all other Company officers during the

   Relevant Period, including the materially misleading financial statements, thereby causing the

   dissemination of the false and misleading statements and omissions of material facts as alleged

   herein.



                                                         102
   4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 103 of 106 PageID #: 526




             296.         In his capacity as the senior executive, and Chairman of the Board of MetLife,

   Defendant Kandarian had direct involvement in and oversight over the day-to-day operations of

   the Company officers and the Company’s employees, who would not act unless Defendant

   Kandarian agreed with his course of conduct.

             297.         As a result of the foregoing, Defendant Kandarian, individually, was a controlling

   person of the other Company officers within the meaning of Section 20(a) of the Exchange Act.

             298.         As a direct and proximate result of Defendant Kandarian’s conduct, the Company

   suffered damages in connection with its purchase of MetLife common stock at materially inflated

   prices.

                                                     COUNT III
                          (Against the Director Defendants for Breach of Fiduciary Duty)

             299.         Plaintiff incorporates by reference and realleges each and every allegation

   contained above, as though fully set forth herein.

             300.         The Director Defendants owed the Company fiduciary obligations. By reason of

   their fiduciary relationships, the Director Defendants owed the Company the highest obligation of

   good faith, fair dealing, loyalty and due care.

             301.         The Director Defendants violated and breached their fiduciary duties of care,

   loyalty, reasonable inquiry, and good faith.

             302.         The Director Defendants engaged in a sustained and systematic failure to properly

   exercise their fiduciary duties. Among other things, the Director Defendants breached their

   fiduciary duties of loyalty and good faith by permitting the use of inadequate practices and

   procedures to estimate its reserves set aside for annuity and pension payments, allowing or

   permitting false and misleading statements to be disseminated in the Company’s SEC filings and

   other disclosures and, otherwise failing to ensure that adequate internal controls were in place


                                                         103
   4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 104 of 106 PageID #: 527




   regarding the serious business reporting issues and deficiencies described above. These actions

   could not have been a good faith exercise of prudent business judgment to protect and promote the

   Company’s corporate interests.

             303.         As a direct and proximate result of the Director Defendants’ failure to perform their

   fiduciary obligations, the Company has sustained significant damages.                  As a result of the

   misconduct alleged herein, the Director Defendants are liable to the Company.

             304.         As a direct and proximate result of the Director Defendants’ breach of their

   fiduciary duties, the Company has suffered damage, not only monetarily, but also to its corporate

   image and goodwill. Such damage includes, among other things, costs associated with defending

   and/or settling securities lawsuits and governmental investigations, severe damage to the share

   price of the Company’s stock, resulting in an increased cost of capital, and reputational harm.

                                                      COUNT IV
                             (Against the Director Defendants for Waste of Corporate Assets)
             305.         Plaintiff incorporates by reference and realleges each and every allegation

   contained above, as though fully set forth herein.

             306.         The wrongful conduct alleged regarding the issuance of false and misleading

   statements was continuous, connected, and on-going throughout the Relevant Period. It resulted

   in continuous, connected, and ongoing harm to the Company.

             307.         As a result of the misconduct described above, the Director Defendants wasted

   corporate assets by, inter alia: (i) paying excessive compensation, bonuses, and termination

   payments to certain of its executive officers; (ii) awarding self-interested stock options to certain

   officers and directors; (iii) purchasing MetLife stock at artificially inflated values; and (iv)

   incurring potentially millions of dollars of legal liability and/or legal costs to defend and/or settle

   actions addressing Defendants’ unlawful actions.


                                                           104
   4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 105 of 106 PageID #: 528




             308.         As a result of the waste of corporate assets, the Director Defendants are liable to the

   Company.

             309.         Plaintiff, on behalf of MetLife, has no adequate remedy at law.

                                               PRAYER FOR RELIEF

             WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             (A)          Declaring that Plaintiff may maintain this action on behalf of the Company and that

   Plaintiff is an adequate representative of the Company;

             (B)          Finding Defendants liable for breaching their fiduciary duties owed to the

   Company;

             (C)          Directing Defendants to take all necessary actions to reform and improve the

   Company’s corporate governance, risk management, and internal operating procedures to comply

   with applicable laws and to protect the Company and its stockholders from a repeat of the rampant

   wrongful conduct described herein;

             (D)          Awarding damages to the Company for the harm the Company suffered as a result

   of the Defendants’ wrongful conduct;

             (E)          Awarding damages to the Company for Defendants’ violations of Section 10(b) of

   the Exchange Act and SEC Rule 10b-5;

             (F)          Awarding damages to the Company for Defendant Kandarian violations of Section

   20(a) of the Exchange Act;

             (G)          Awarding Plaintiff the costs and disbursements of this action, including attorneys’,

   accountants’, and experts’ fees; and

             (H)          Awarding such other and further relief as is just and equitable.




                                                           105
   4840-6156-1262, v. 1
Case 1:19-cv-01266-LPS-JLH Document 31 Filed 12/02/19 Page 106 of 106 PageID #: 529




                                        JURY TRIAL DEMANDED

             Plaintiff hereby demands a trial by jury on all issues so triable.

   Dated: December 2, 2019


                                                    PRICKETT, JONES & ELLIOT, P.A.

                                                    By: /s/ Samuel L. Closic
                                                    Samuel L. Closic (Del. Bar No. 5468)
                                                    Kevin H. Davenport (Del. Bar No. 5327)
                                                    Eric J. Juray (Del. Bar No. 5765)
                                                    1310 N. King Street
                                                    Wilmington, DE 19801
                                                    Telephone: (302) 888-6500
                                                    Email: KHDavenport@prickett.com
                                                    Email: SLClosic@prickett.com
                                                    Email: EJJuray@prickett.com

                                                    GAINEY McKENNA & EGLESTON

                                                    Gregory M. Egleston
                                                    Thomas J. McKenna
                                                    440 Park Avenue South, 5th Floor
                                                    New York, NY 10016
                                                    Telephone: (212) 983-1300
                                                    Facsimile: (212) 983-0383
                                                    Email: gegleston@gme-law.com
                                                    Email: tjmckenna@gme-law.com

                                                    Attorneys for Plaintiff




                                                      106
   4840-6156-1262, v. 1
